 
 


 

--------------------------------------------------------------------------------

 
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
DATED AS OF FEBRUARY 13, 2008
 
among
 
SUREWEST COMMUNICATIONS
 
as Borrower,
 
COBANK, ACB,
 
as Administrative Agent, Lead Arranger, Issuing Lender, Swingline Lender and a
Lender


and


the other Lenders referred to herein
 



--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
 
SECTION 1 AMOUNTS AND TERMS OF LOANS
2
1.1
.
Loans
 
2
   
(A)
Term Loan A Facility
2
   
(B)
Term Loan B Facility
2
   
(C)
Revolving Loan Facility
2
   
(D)
Swingline Loan Facility
2
   
(E)
Letters of Credit
3
   
(F)
Notes
6
   
(G)
Loans
6
1.2
.
Interest
 
6
   
(A)
Interest Options
7
   
(B)
Applicable Margins
7
   
(C)
Interest Periods
8
   
(D)
Calculation and Payment
8
   
(E)
Default Rate of Interest
9
   
(F)
Excess Interest
9
   
(G)
Selection, Conversion or Continuation of Loans; LIBOR Availability
9
1.3
.
Notice of Borrowing, Conversion or Continuation of Loans
10
1.4
.
Fees and Expenses
10
   
(A)
Commitment Fees
10
   
(B)
Certain Other Fees
11
   
(C)
Breakage Fee
11
   
(D)
Expenses and Attorneys Fees
11
   
(E)
Letter of Credit Fees
11
1.5
.
Payments
12
1.6
.
Repayments and Reduction of Term Loan Commitments and
     
Revolving Loan Commitment and Related Mandatory
     
Repayments
13
   
(A)
Scheduled Repayments and Reductions of Term Loan
       
Commitments, Revolving Loan Commitment and Swingline
       
Loan Commitment
13
   
(B)
Voluntary Reduction of Loan Commitments
13
   
(C)
Mandatory Repayments
14
1.7
.
Voluntary Prepayments and Other Mandatory Repayments
14
   
(A)
Voluntary Prepayment of Loans
14
   
(B)
Repayments from Insurance Proceeds
14
   
(C)
Repayments from Asset Dispositions
14
1.8
.
Application of Prepayments and Repayments; Payment of
     
Breakage Fees, Etc
15
1.9
.
Loan Accounts
15
1.10
.
Changes in LIBOR Rate Availability
15
1.11
.
Capital Adequacy and Other Adjustments
16
1.12
.
Optional Prepayment/Replacement of Lender in Respect of
     
Increased Costs
17
1.13
.
Taxes: No Deductions
18

 
 
i

--------------------------------------------------------------------------------

 
 

   
(A)
No Deductions
18
   
(B)
Foreign Lenders
18
1.14
.
Changes in Tax Laws
19
1.15
.
Treatment of Certain Refunds
19
1.16
.
Mitigation Obligations
20
1.17
.
Term of This Agreement
20
1.18
.
Letter of Credit Liability
20
       
SECTION 2 AFFIRMATIVE COVENANTS
21
2.1
.
Compliance With Laws
21
2.2
.
Maintenance of Books and Records; Properties; Insurance
21
2.3
.
Inspection
22
2.4
.
Legal Existence, Etc
22
2.5
.
Use of Proceeds
22
2.6
.
Further Assurances
22
2.7
.
CoBank Patronage Capital
22
2.8
.
Investment Company Act
23
2.9
.
Payment of Obligations
23
2.10
.
Environmental Laws
23
2.11
.
ERISA Compliance
24
       
SECTION 3 NEGATIVE COVENANTS
24
3.1
.
Indebtedness
24
3.2
.
Liens and Related Matters
25
3.3
.
Investments
25
3.4
.
Restricted Junior Payments
25
3.5
.
Restriction on Fundamental Changes
25
3.6
.
Disposal of Assets or Subsidiary Stock
26
3.7
.
Transactions with Affiliates
27
3.8
.
Conduct of Business
27
3.9
.
Fiscal Year
27
3.10
.
Inconsistent Agreements
27
       
SECTION 4 FINANCIAL COVENANTS AND REPORTING
27
4.1
.
Leverage Ratio
28
4.2
.
Interest Coverage Ratio
28
4.3
.
Net Worth
28
4.4
.
Financial Statements and Other Reports
28
   
(A)
Quarterly Financials
28
   
(B)
Year-End Financials
28
   
(C)
Borrower Compliance Certificate
28
   
(D)
Budgets
29
   
(E)
SEC Filings
29
   
(F)
Events of Default, Etc
29
   
(G)
Litigation
29
   
(H)
Environmental Notices
29
   
(I)
ERISA Events
29

 
 
ii

--------------------------------------------------------------------------------

 



   
(J)
Other Information
30
4.5
.
Accounting Terms; Utilization of GAAP for Purposes of
     
Calculations Under Agreement
30
       
SECTION 5 REPRESENTATIONS AND WARRANTIES
30
5.1
.
Disclosure
30
5.2
.
No Material Adverse Effect
31
5.3
.
Organization, Powers, Authorization and Good Standing
31
   
(A)
Organization and Powers
31
   
(B)
Authorization; Binding Obligation
31
   
(C)
Qualification
31
5.4
.
Compliance of Agreement, Loan Documents and Borrowings with
     
Applicable Law
31
5.5
.
Compliance with Law; Governmental Approvals
32
5.6
.
Tax Returns and Payments
32
5.7
.
Environmental Matters
32
5.8
.
Financial Statements
33
5.9
.
Intellectual Property
33
5.10
.
Litigation, Investigations, Audits, Etc
33
5.11
.
Employee Labor Matters
33
5.12
.
ERISA Compliance
34
5.13
.
Communications Regulatory Matters
34
5.14
.
Solvency
35
5.15
.
Investment Company Act
35
5.16
.
Certain Agreements and Material Contracts
35
5.17
.
Title to Properties
35
5.18
.
Transactions with Affiliates
35
5.19
.
OFAC
36
5.20
.
Patriot Act
36
       
SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
36
6.1
.
Event of Default
36
   
(A)
Payment
36
   
(B)
Default in Other Agreements
36
   
(C)
Breach of Certain Provisions
36
   
(D)
Breach of Warranty
37
   
(E)
Other Defaults Under Loan Documents
37
   
(F)
Involuntary Bankruptcy; Appointment of Receiver; Etc
37
   
(G)
Voluntary Bankruptcy; Appointment of Receiver; Etc
37
   
(H)
Judgment and Attachments
37
   
(I)
Dissolution
38
   
(J)
Solvency
38
   
(K)
Injunction
38
   
(L)
ERISA; Pension Plans
38
   
(M)
Invalidity of Loan Documents
38
   
(N)
Licenses and Permits
38
   
(O)
Change in Control
38

 
 
iii

--------------------------------------------------------------------------------

 


6.2
.
Suspension of Commitments
38
6.3
.
Acceleration
39
6.4
.
Rights of Collection
39
6.5
.
Consents
39
6.6
.
Performance by Administrative Agent
39
6.7
.
Set Off and Sharing of Payments
40
6.8
.
Application of Payments
40
6.9
.
Adjustments
41
       
SECTION 7 CONDITIONS TO LOANS
41
7.1
.
Conditions to the Loan on the Amendment Date
41
   
(A)
 Executed Loan and Other Documents
41
   
(B)
 Closing Certificates; Opinions
41
   
(C)
 Consents
42
   
(D)
 Fees, Expenses, Taxes, Etc
42
   
(E)
 Miscellaneous
43
7.2
.
Conditions to All Loans
43
       
SECTION 8 ASSIGNMENT AND PARTICIPATION
44
8.1
.
Assignments and Participations in Loans and Notes
44
   
(A)
 General
44
   
(B)
 Assignments by the Lenders
44
   
(C)
 Register
46
   
(D)
 Participations
46
   
(E)
 Limitations upon Participant Rights
47
   
(F)
 Certain Pledges
47
8.2
.
Administrative Agent
47
   
(A)
 Appointment
47
   
(B)
 Nature of Duties
48
   
(C)
 Rights, Exculpation, Etc
48
   
(D)
 Reliance
49
   
(E)
 Indemnification
49
   
(F)
 Administrative Agent Individually
50
   
(G)
 Notice of Default
50
   
(H)
 Successor Administrative Agent
50
   
(I)
 Dissemination of Information
51
8.3
.
Consents; Notices
51
8.4
.
Disbursement of Funds
51
8.5
.
Disbursements of Loans; Payments
52
   
(A)
 Pro Rata Treatment; Application
52
   
(B)
 Availability of Lender’s Pro Rata Share
52
   
(C)
 Return of Payments
52
         

 
 
iv

--------------------------------------------------------------------------------

 
 
SECTION 9 MISCELLANEOUS
53
9.1
.
Indemnities
53
9.2
.
Amendments and Waivers
53
9.3
.
Notices
54

9.4
.
Failure or Indulgence Not Waiver; Remedies Cumulative
55
9.5
.
Payments Set Aside
55
9.6
.
Severability
55
9.7
.
Lenders’ Obligations Several; Independent Nature of Lenders’
     
Rights
55
9.8
.
Headings
56
9.9
.
Governing Law
56
9.10
.
Successors and Assigns
56
9.11
.
No Fiduciary Relationship
56
9.12
.
Construction
56
9.13
.
Confidentiality
56
9.14
.
Consent to Jurisdiction and Service of Process
57
9.15
.
Waiver of Jury Trial
57
9.16
.
Survival of Warranties and Certain Agreements
58
9.17
.
Entire Agreement
58
9.18
.
Counterparts; Effectiveness
58
9.19
.
Patriot Act
58
9.20
.
Effectiveness of Amendment and Restatement; No Novation
58
       
SECTION 10 DEFINITIONS
59
10.1
.
Certain Defined Terms
59
10.2
.
Other Definitional Provisions
73


 
 
v

--------------------------------------------------------------------------------

 
SCHEDULES


Schedule 3.7
Transactions with Affiliates
Schedule 5.3(A)
Jurisdiction of Organization
Schedule 5.3(C)
Qualification to Transact Business
Schedule 5.4
Governmental Approvals
Schedule 5.6
Tax Returns and Payments
Schedule 5.10
Litigation, Etc.
Schedule 5.11
Employee Labor Matters



 
EXHIBITS
 
Exhibit 1.3
Form of Notice of Borrowing/Conversion/Continuation
Exhibit 4.4(C)
Form of Compliance Certificate
Exhibit 10.1(A)
Form of Assignment and Assumption
Exhibit 10.1(B)
Form of Second Amended and Restated Revolving Loan
 
Promissory Note
Exhibit 10.1(C)
Form of Second Amended and Restated Term Loan A Note
Exhibit 10.1(D)
Form of Term Loan B Note
Exhibit 10.1(E)
Form of Swingline Promissory Note

 
 
 
vi

--------------------------------------------------------------------------------

 
INDEX OF DEFINED TERMS




Defined Term
Defined in Section
   
Accounting Changes
§4.5
Acquired Indebtedness
§10.1
Adjusted Consolidated Net Worth
§10.1
Adjustment Date
§10.1
Administrative Agent
§10.1
Affected Lender
§1.12
Affiliate
§10.1
Agreement
Preamble
Amendment Date
§10.1
Applicable Law
§10.1
Asset Disposition
§10.1
Available Revolving Loan Commitment
§10.1
Banking Day
§10.1
Bankruptcy Code
§10.1
Base Rate
§10.1
Base Rate Loan
§10.1
Base Rate Margin
§10.1
Borrower
Preamble
Breakage Fees
§1.4(C)
Budget
§10.1
Business Day
§10.1
Calculation Period
§10.1
Capital Leases
§10.1
Cash Equivalents
§10.1
Change of Law
§1.10
Closing Date
§10.1
CoBank
Preamble
Communications Act
§10.1
Compliance Certificate
§4.4(C)
Consolidated Net Assets
§10.1
Consolidated Net Worth
§10.1
Contingent Obligation
§10.1
Default
§10.1
Defaulting Lender
§10.1
Directories Sale
§10.1
EBITDA
§10.1
Electing Lenders
§1.8
Environmental Laws
§10.1
ERISA
§10.1

 
 
vii

--------------------------------------------------------------------------------

 
 
ERISA Affiliate
§10.1
ERISA Event
§10.1
Event of Default
§6.1
Everest Acquisition
§10.1
Everest Material Adverse Change
§10.1
Evergreen Letter of Credit
§1.1(E)(8)
Excluded Taxes
§1.13(A)
Existing Credit Agreement
Preamble
Facility(ies)
§10.1
FCC
§10.1
Fixed Rate Loan
§1.2(B)
Fixed Rate Period
§1.2(B)
Foreign Lender
§1.13(A)
Funding Date
§7.2
GAAP
§10.1
Governmental Approvals
§10.1
Governmental Authority
§10.1
Incremental Increase
Recitals
Indebtedness
§10.1
Indemnitees
§9.1
Intellectual Property Rights
§5.9
Interest Coverage Ratio
§10.1
Interest Period
§1.2(C)
Interest Rate Agreement
§10.1
Investment
§10.1
Issuing Lender
§10.1
Lender(s)
§10.1
Assignment and Assumption
§10.1
IRC
§10.1
ISP
§1.1(E)(7)
Letter of Credit Liability
§10.1
Letter(s) of Credit
§1.1(D)
Leverage Ratio
§10.1
LIBOR
§10.1
LIBOR Loans
§10.1
LIBOR Margin
§10.1
Licenses
§10.1
Lien
§10.1
Loan(s)
§10.1
Loan Commitment(s)
§10.1
Loan Documents
§10.1
Material Adverse Effect
§10.1
Material Contracts
§10.1
Multi-employer Plan
§10.1
Net Proceeds
§10.1

 
 
viii

--------------------------------------------------------------------------------

 
 
Non-Consenting Lender
§9.2
Nonrenewal Notice Date
§1.1(E)(8)
Note(s)
§10.1
Note Purchase Agreement
§10.1
Notice of Borrowing/Conversion/Continuation
§1.3
Obligations
§10.1
Overnight LIBOR
§10.1
Patriot Act
§9.16
PBGC
§10.1
Permitted Acquisitions
§3.5
Permitted Encumbrances
§10.1
Person
§10.1
Plan
§10.1
Priority Debt
§10.1
Pro Rata Share
§10.1
Proposed Change
§9.2
PUC
§10.1
Register
§8.1(C)
Related Interest Rate Agreement
§10.1
Replacement Lender
§1.12
Reportable Event
§10.1
Requisite Lenders
§10.1
Restricted Investments
§10.1
Restricted Junior Payment
§10.1
Revolving Loan(s)
§10.1
Revolving Loan Commitment
§10.1
Revolving Loan Expiration Date
§10.1
Revolving Loan Facility
§10.1
Revolving Note(s)
§10.1
SEC
§4.4(A)
Statement
§4.4(B)
Swingline Facility
§10.1
Swingline Funding Date
§7.3
Swingline Lender
§10.1
Swingline Loan Commitment
§10.1
Swingline Loans
§10.1
Swingline Note(s)
§10.1
Subsidiary
§10.1
Tax Liabilities
§1.13(A)
Telecommunications System
§10.1
Term Loan A
§10.1
Term Loan A Availability Period
§10.1
Term Loan A Commitment
§10.1
Term Loan A Facility
§10.1
Term Loan A Maturity Date
§10.1

 
 
ix

--------------------------------------------------------------------------------

 
 
Term Loan A Note(s)
§10.1
Term Loan B
§10.1
Term Loan B Commitment
§10.1
Term Loan B Facility
§10.1
Term Loan B Maturity Date
§10.1
Term Loan B Note(s)
§10.1
Term Loan Commitments
§10.1
Term Loan Facilities
§10.1
Term Loan Note(s)
§10.1
Term Loans
§10.1
Total Lender Loan Commitment
§10.1
Loan Commitment(s)
§10.1
Wireless Sale
§10.1

 
 
 
 
x

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented,
modified, extended or restated as permitted herein from time to time, and
including all schedules and exhibits hereto, this “Agreement”) is entered into
as of February 13, 2008, among SUREWEST COMMUNICATIONS, a California corporation
(“Borrower”), COBANK, ACB (individually, “CoBank” and, as Administrative Agent,
“Administrative Agent”), in its capacity as Administrative Agent, as Lead
Arranger, as Issuing Lender, as Swingline Lender and as a Lender, and each such
other Lender as may from time to time become a party to this Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in Subsection 10.1 of this Agreement.


 
RECITALS:
 


WHEREAS, Borrower and CoBank previously entered into a Credit Agreement, dated
as of May 1, 2006 (the “Original Credit Agreement”), pursuant to which CoBank
extended certain financial accommodations to Borrower consisting of a revolving
loan facility and a term loan facility; and


WHEREAS, Borrower and CoBank entered into an Amended and Restated Credit
Agreement, dated as of May 14, 2007 (the “Existing Credit Agreement”), pursuant
to which Borrower and CoBank amended and restated the Original Credit Agreement
as described therein; and
 
WHEREAS, Borrower, CoBank, Administrative Agent and Lenders have agreed to amend
and restate the Existing Credit Agreement as described herein, including,
without limitation, to increase the amount of the Term Loan A Facility by
$80,000,000 (such increase, the “Incremental Increase”) and to add a new Term
Loan B Facility, the proceeds of the which together with the proceeds of the
Revolver will be used to provide funds for (a) the Everest Acquisition, (b)
general corporate purposes of Borrower and its Subsidiaries, including, without
limitation, capital expenditures, permitted acquisitions, working capital needs
and the issuance of Letters of Credit, and (c) costs associated with the Loans,
and to provide for certain other amendments described herein; provided that the
proceeds of the new Term Loan B Facility will be used solely for the Everest
Acquisition.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree,
and amend and restate the Existing Credit Agreement in its entirety, as follows:
 
 
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
SECTION 1
 
AMOUNTS AND TERMS OF LOANS
 
1.1. Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties and covenants of Borrower
contained herein and in the other Loan Documents:
 
(A) Term Loan A Facility. CoBank has previously lent to Borrower $40,000,000
under the Term Loan A Facility. Each Lender, severally and not jointly, agrees
to lend to the Borrower, in one or more advances during the Term Loan A
Availability Period, a portion of the additional $80,000,000 of the Term Loan A
Commitment as increased on the Amendment Date such that each Lender shall have
advanced to Borrower its Pro Rata Share of the Term Loan A Commitment; provided
all conditions precedent set forth in Subsections 7.1 and 7.2 are satisfied or
waived by the Administrative Agent as provided herein. Amounts borrowed under
this Subsection 1.1(A) that are repaid or prepaid may not be reborrowed.
 
(B) Term Loan B Facility. Each Lender, severally and not jointly, agrees to lend
to Borrower, in a single advance on the Amendment Date, its Pro Rata Share of
the Term Loan B Commitment; provided all conditions precedent set forth in
Subsections 7.1 and 7.2 are satisfied or waived by Administrative Agent as
provided herein. Amounts borrowed under this Subsection 1.1(B) that are repaid
or prepaid may not be reborrowed.
 
(C) Revolving Loan Facility. Each Lender, severally and not jointly, agrees to
lend to Borrower, from time to time during the period commencing on the date all
conditions precedent set forth in Subsections 7.1 and 7.2 are satisfied or
waived as provided herein and ending on the Business Day immediately preceding
the Revolving Loan Expiration Date, its Pro Rata Share of each Revolving Loan;
provided that no Lender shall be required at any time to lend more than its
respective Pro Rata Share of the Available Revolving Loan Commitment; and
provided, further, that at any one time the aggregate principal amount of all
Revolving Loans outstanding may not exceed the Revolving Loan Commitment less
the sum of (i) the outstanding Letter of Credit Liability and (ii) the aggregate
principal amount of the Swingline Loans then outstanding. Within the limits of
the Revolving Loan Commitment and this Subsection 1.1(C) and Subsections 1.6,
1.7 and 1.8, amounts borrowed under this Subsection 1.1(C) may be prepaid and
reborrowed at any time prior to the Revolving Loan Expiration Date.
 
(D) Swingline Loan Facility. The Swingline Lender agrees to lend to Borrower,
during the period commencing on the date all conditions precedent set forth in
Subsections 7.1 and 7.2 are satisfied or waived and ending on the Business Day
immediately preceding the Revolving Loan Expiration Date, Swingline Loans;
provided, that the aggregate principal amount of all Swingline Loans outstanding
may not exceed the Swingline Loan Commitment and provided, further, that the
Swingline Lender shall not be required at any time to lend more than the
Revolving Loan Commitment less the sum of (i) the outstanding Letter of Credit
Liability and (ii) the aggregate principal amount of the Revolving Loans and
Swingline Loans then outstanding. Within the limits of the Swingline Loan
Commitment and this Subsection 1.1(D) and Subsections 1.6, 1.7 and 1.8, amounts
borrowed under this Subsection 1.1(D) may be prepaid and reborrowed at any time
prior to the Revolving Loan Expiration Date.
 
 
-2-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(E) Letters of Credit. The Revolving Loan Commitment may, in addition to
advances as Revolving Loans, be utilized, upon the request of Borrower, for the
issuance of irrevocable letters of credit (individually, a “Letter of Credit”
and, collectively, the “Letters of Credit”) by Issuing Lender for the account of
Borrower or any of its Subsidiaries. Immediately upon the issuance by Issuing
Lender of a Letter of Credit, and without further action on the part of
Administrative Agent or any Lender with a Pro Rata Share of the Revolving Loan
Commitment, each such Lender shall be deemed to have purchased from Issuing
Lender a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the Revolving Loan Commitment of the aggregate amount available to be
drawn under such Letter of Credit. Each Letter of Credit shall reduce the amount
available under the Revolving Loan Commitment by the maximum amount capable of
being drawn under such Letter of Credit.
 
(1) Maximum Amount. The aggregate amount of Letter of Credit Liability with
respect to all Letters of Credit outstanding at any time for the account of
Borrower or any of its Subsidiaries may not exceed $25,000,000, and the
aggregate amount of Letter of Credit Liability with respect to all Letters of
Credit outstanding for the account of Borrower or any of its Subsidiaries plus
the aggregate principal amount of Revolving Loans and Swingline Loans
outstanding at any time may not exceed the Revolving Loan Commitment.
 
(2) Reimbursement. Borrower is irrevocably and unconditionally obligated without
presentment, demand, protest or other formalities of any kind to reimburse
Issuing Lender in immediately available funds for any amounts paid by Issuing
Lender with respect to a Letter of Credit issued hereunder for the account of
Borrower or any of its Subsidiaries. Borrower hereby authorizes and directs
Administrative Agent, at Administrative Agent’s option, to make a Revolving Loan
in the amount of any payment made by Issuing Lender with respect to any Letter
of Credit issued for the account of Borrower or any of its Subsidiaries. If the
Letter of Credit is payable in a foreign currency, the amount owed by Borrower
in connection with such Letter of Credit shall equal an amount in United States
Dollars equivalent to Issuing Lender’s actual cost of settling its obligation
under such Letter of Credit in such foreign currency. All amounts paid by
Issuing Lender with respect to any Letter of Credit that are not immediately
repaid by Borrower or that are not repaid with a Revolving Loan shall bear
interest at the sum of the Base Rate plus the Base Rate Margin applicable from
time to time as provided in Subsection 1.2(B). Each Lender agrees to fund its
Pro Rata Share of any Revolving Loan made pursuant to this Subsection 1.1(E)(2).
In the event Administrative Agent elects not to debit Borrower's account and
Borrower fails to reimburse Issuing Lender in full on the date of any payment in
respect of a Letter of Credit issued for the account of Borrower or any of its
Subsidiaries, Administrative Agent shall promptly notify each Lender the amount
of such unreimbursed payment and the accrued interest thereon and each such
Lender, on the next Business Day, shall deliver to Administrative Agent an
amount equal to its Pro Rata Share thereof in same day funds. Each Lender hereby
absolutely and unconditionally agrees to pay to Issuing Lender upon demand by
Issuing Lender such Lender's Pro Rata Share of each payment made by Issuing
Lender in respect of a Letter of Credit and not immediately reimbursed by
Borrower. Each Lender acknowledges and agrees that its obligations to acquire
participations pursuant to this Subsection 1.1(E)(2) in respect of Letters of
Credit and to make the payments to Issuing Lender required by the preceding
sentence are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default or any failure by Borrower to
satisfy any of the conditions set forth in Subsection 7.2. If any Lender fails
to make available to Issuing Lender the amount of such Lender's Pro Rata Share
of any payments made by Issuing Lender in respect of a Letter of Credit as
provided in this Subsection 1.1(E)(2), Issuing Lender shall be entitled to
recover such amount on demand from such Lender together with interest at the
Base Rate.
 
 
-3-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(3) Conditions of Issuance of Letters of Credit. In addition to all other terms
and conditions set forth in this Agreement, the issuance by the Issuing Lender
of any Letter of Credit shall be subject to the conditions precedent that the
Letter of Credit shall support a transaction entered into in the ordinary course
of Borrower’s or any of its Subsidiaries’ businesses, shall be in an amount
equal to or greater than $50,000 and shall be in such form and contain such
terms and conditions as are reasonably satisfactory to the Administrative Agent
and the Issuing Lender. The expiration date of each Letter of Credit must be on
a date which is the earlier of one year from its date of issuance or the 30th
day before the date set forth in clause (iii) of the definition of the term
Revolving Loan Expiration Date, or such other date as agreed to by both
Administrative Agent and Issuing Lender, in their sole discretion.
 
(4) Request for Letters of Credit. Borrower must give Administrative Agent and
Issuing Lender at least three Business Days’ prior written notice specifying the
date a Letter of Credit is requested to be issued and the amount and the
currency in which such Letter of Credit is payable, identifying the beneficiary
and describing the nature of the transactions proposed to be supported thereby.
Any notice requesting the issuance of a Letter of Credit shall be accompanied by
the form of the Letter of Credit to be provided by Issuing Lender. Borrower must
also complete any application procedures and documents required by Issuing
Lender in connection with the issuance of any Letter of Credit, including a
certificate regarding Borrower’s compliance with the provisions of Subsection
7.2 of this Agreement.
 
(5) Borrower Obligations Absolute. The obligations of Borrower under this
Subsection 1.1(E) are irrevocable, will remain in full force and effect until
Issuing Lender and the Lenders have no further obligations to make any payments
or disbursements under any circumstances with respect to any Letter of Credit,
shall be absolute and unconditional, shall not be subject to counterclaim,
setoff or other defense or any other qualification or exception whatsoever and
shall be paid in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
 
(a) Any lack of validity or enforceability of this Agreement, any of the other
Loan Documents or any documents or instruments relating to any Letter of Credit;
 
(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to or departure from
any Letter of Credit, any documents or instruments relating thereto, or any Loan
Document in each case whether or not Borrower or its Subsidiaries has notice or
knowledge thereof;
 
 
-4-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(c) The existence of any claim, setoff, defense or other right that Borrower or
its Subsidiaries may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Agent, Issuing Lender, any Lender or
any other Person, whether in connection with this Agreement, any other Loan
Document, any Letter of Credit, the transactions contemplated hereby or any
other related or unrelated transaction or transactions (including any underlying
transaction between Borrower or its Subsidiaries and the beneficiary named in
any such Letter of Credit);
 
(d) Any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, any errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, telecopier or otherwise, or any errors in translation or in
interpretation of technical terms;
 
(e) Payment under any Letter of Credit against presentation of a demand, draft
or certificate or other document which does not comply with the terms of such
Letter of Credit;
 
(f) Any defense based upon the failure of any drawing under any Letter of Credit
to conform to the terms of such Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
(g) The exchange, release, surrender or impairment of any collateral or other
security for the obligations;
 
(h) The occurrence of any Default or Event of Default; or
 
(i) Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, Borrower or any Subsidiary.
 
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
negligence or willful misconduct, is binding upon Borrower and its Subsidiaries
and shall not create or result in any liability of the Issuing Lender to
Borrower or any of its Subsidiaries. It is expressly agreed that, for purposes
of determining whether a wrongful payment under a Letter of Credit resulted from
the Issuing Lender’s negligence or willful misconduct, none of the following
shall be deemed to constitute negligence or willful misconduct by the Issuing
Lender: (i)  Issuing Lender’s acceptance of documents that appear on their face
to comply with the terms of such Letter of Credit, without responsibility for
further investigation, (ii)  Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof.
 
 
-5-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(6) Obligations of Issuing Lender. Issuing Lender (if other than Administrative
Agent) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Administrative Agent with written notice specifying the amount
and intended issuance date of such Letter of Credit and Administrative Agent has
returned a written acknowledgment of such notice to Issuing Lender. Issuing
Lender (if other than Administrative Agent) further agrees to provide to
Administrative Agent: (i) a copy of each Letter of Credit issued by Issuing
Lender promptly after its issuance; (ii) a monthly report summarizing available
amounts under Letters of Credit issued by Issuing Lender, the dates and amounts
of any draws under such Letters of Credit, the effective date of any increase or
decrease in the face amount of any Letters of Credit during such month and the
amount of any unreimbursed draws under such Letters of Credit; and (iii) such
additional information reasonably requested by Administrative Agent from time to
time with respect to the Letters of Credit issued by Issuing Lender.
 
(7) ISP. Unless otherwise expressly agreed by Issuing Lender and the Borrower
when a Letter of Credit is issued, the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) (“ISP”) shall apply to each Letter of Credit.
 
(8) Evergreen Letters of Credit. If Borrower so requests in any applicable
Letter of Credit application, the Issuing Lender agrees to issue a Letter of
Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit the
Issuing Lender to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, Borrower shall not be required to make a specific request to the Issuing
Lender for any such renewal. Notwithstanding anything to the contrary contained
herein, the Issuing Lender shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.
 
(F) Notes. Borrower shall execute and deliver to each requesting Lender a
Revolving Note, a Term Loan A Note, a Term Loan B Note and a Swingline Note,
each dated the Amendment Date, in the principal amount of such Lender’s Pro Rata
Share of the Revolving Loan Commitment, the Term Loan A Commitment, the Term
Loan B Commitment and the Swingline Loan Commitment, respectively.
 
(G) Loans. Loans will be made available by wire transfer of immediately
available funds. Wire transfers will be made to such account or accounts as may
be authorized by Borrower.
 
 
-6-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
1.2. Interest.
 
(A) Interest Options. From the date each Loan is made, based upon Borrower’s
election at such time and from time to time thereafter (as provided in
Subsection 1.3 and subject to the conditions set forth in such Subsection 1.3
and Subsection 1.2 (C)), each Loan shall accrue interest as follows:
 
(1) as a portion of the Base Rate Loan, at the sum of the Base Rate plus the
Base Rate Margin applicable from time to time as provided in Subsection 1.2(B);
or
 
(2) as a LIBOR Loan, for the applicable Interest Period, at the sum of LIBOR
plus the LIBOR Margin applicable from time to time as provided in
Subsection 1.2(B);


provided, further, that for each Swingline Loan, such Swingline Loan shall
accrue interest at the sum of the Overnight LIBOR Rate applicable from time to
time plus the LIBOR Margin applicable from time to time as provided in
Subsection 1.2(B); and provided, further, that $40,000,000 of the principal
amount of the Term Loan A (the “Fixed Rate Loan”) shall be subject to a fixed
rate of 6.2860% for the period from and including the Amendment Date through and
including May 31, 2011 (the “Fixed Rate Period”).
 
Except as otherwise provided in Subsections 1.2(E) and 6.6, interest on all
Obligations (other than the interest payments required pursuant to this
Subsection 1.2(A)) not paid when due will accrue interest at the Base Rate plus
0.75% per annum.
 
(B) Applicable Margins. Initially, and continuing through the day immediately
preceding the first Adjustment Date, the applicable Base Rate Margin and LIBOR
Margin shall be 0.75% and 1.75% per annum, respectively. Commencing on such
Adjustment Date, the applicable Base Rate Margin and LIBOR Margin shall be for
each Calculation Period the applicable per annum percentage set forth in the
pricing table below opposite the applicable Leverage Ratio of Borrower;
provided, that at the election of Requisite Lenders, effective upon the
occurrence of an Event of Default pursuant to Subsection 6.1(A) or Subsection
6.1(C) with respect to failure to comply with a financial covenant in Section 4
and for so long as it continues the applicable Base Rate Margin and LIBOR Margin
shall be 0.75% and 1.75% per annum, respectively.
 
 
-7-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 

TERM LOAN A, TERM LOAN B AND REVOLVING LOAN PRICING TABLE


Leverage Ratio
Base Rate Margin
LIBOR Margin
≥ 3.00:1
0.75%
1.75%
≥ 2.00:1 < 3.00:1
0.50%
1.50%
≥ 1.00:1< 2.00:1
0.25%
1.25%
< 1.00:1
0.00%
1.00%



; provided, that with respect to Term Loan B outstanding on and after May 13,
2008, the applicable Base Rate Margin and LIBOR Margin shall be the Base Rate
Margin and LIBOR Margin set forth in the pricing table above plus an additional
0.25%; provided, further, that unless the outstanding principal amount of the
Term Loan B has been reduced to $30,000,000 or less from the proceeds of the
Wireless Sale on or before May 31, 2008, then with respect to Term Loan B
outstanding on and after such date the applicable Base Rate Margin and LIBOR
Margin shall be the Base Rate Margin and LIBOR Margin set forth in the pricing
table above plus an additional 3.00%; and provided, further, that if the
outstanding principal amount of the Term Loan B has been reduced to $30,000,000
or less from the proceeds of the Wireless Sale on or before May 31, 2008, then
with respect to Term Loan B outstanding on and after August 12, 2008, the
applicable Base Rate Margin and LIBOR Margin shall be the Base Rate Margin and
LIBOR Margin set forth in the pricing table above plus an additional 0.75%.
 
(C) Interest Periods. Each LIBOR Loan may be obtained for a one, two, three,
six, nine or 12 month period (each such period being an “Interest Period”). With
respect to all LIBOR Loans:
 
(1) the Interest Period will commence on the date that any LIBOR Loan is made or
the date on which any portion of the Base Rate Loan is converted into a LIBOR
Loan, or, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the immediately
preceding Interest Period expires;
 
(2) if the Interest Period would otherwise expire on a day that is not a
Business Day, then it will expire on the next Business Day, provided, that if
any Interest Period would otherwise expire on a day that is not a Business Day
and such day is a day of a calendar month after which no further Business Day
occurs in such month, such Interest Period shall expire on the Business Day next
preceding such day;
 
(3) any Interest Period that begins on the last Business Day of a calendar month
or on a day for which there is no numerically corresponding day in the last
calendar month in such Interest Period shall end on the last Business Day of the
last calendar month in such Interest Period; and
 
 
-8-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(4) no Interest Period shall be selected for any LIBOR Loan if, in order to make
repayments required pursuant to Subsection 1.6 in connection with scheduled
installments on either Term Loan or scheduled reductions of the Revolving Loan
Commitment pursuant to Subsection 1.6, repayment of all or any portion of a Loan
prior to the expiration of such Interest Period would be necessary.
 
(D) Calculation and Payment. Interest on all Loans and all other Obligations and
the amount of any fees set forth in Subsection 1.4 shall be calculated on the
basis of a 360-day year (of twelve 30-day months) for the actual number of days
elapsed. The date of funding or conversion to the Base Rate Loan or a Swingline
Loan and the first day of an Interest Period with respect to a LIBOR Loan shall
be included in the calculation of interest. The date of payment of any Loan, the
last day of an Interest Period with respect to a LIBOR Loan and the last day of
the Fixed Rate Period shall be excluded from the calculation of interest;
provided, if a Loan is repaid on the same day that it is made, one day’s
interest shall be charged.
 
Interest accruing on each Base Rate Loan and Swingline Loan and on the Fixed
Rate Loan is payable in arrears on each of the following dates or events: (i)
the last day of each calendar quarter, (ii) the prepayment of such Loan (or
portion thereof) and (iii) the Term Loan A Maturity Date, the Term Loan B
Maturity Date or the Revolving Loan Expiration Date, as applicable, whether by
acceleration or otherwise. Interest accruing on each LIBOR Loan is payable in
arrears on each of the following dates or events: (i) the last day of each
applicable Interest Period, (ii) if the Interest Period is longer than three
months, on each three-month anniversary of the commencement date of such
Interest Period, (iii) the prepayment of such Loan (or portion thereof) and (iv)
the Term Loan A Maturity Date, the Term Loan B Maturity Date or the Revolving
Loan Expiration Date, as applicable, whether by acceleration or otherwise.
 
Interest accruing pursuant to Subsection 1.2(E) is payable on demand.
 
(E) Default Rate of Interest. At the election of Requisite Lenders, after the
occurrence of an Event of Default pursuant to Subsection 6.1(A) or Subsection
6.1(C) with respect to failure to comply with a financial covenant in Section 4
and for so long as it continues, all Loans and other Obligations shall bear
interest at rates that are 2.00% in excess of the rates otherwise in effect,
including, without limitation, rates in effect pursuant to the proviso in the
second sentence of Subsection 1.2(B), with respect to such Loans and other
Obligations.
 
(F) Excess Interest. Notwithstanding anything to the contrary set forth herein,
the aggregate interest, fees and other amounts required to be paid by Borrower
to Lenders or any Lender hereunder are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of maturity
of the Indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to Lenders or any Lender for the use or the forbearance of the
Indebtedness or Obligations evidenced hereby exceed the maximum permissible
under Applicable Law. If under or from any circumstances whatsoever, fulfillment
of any provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall be due, shall involve exceeding the limit of
such as is validity prescribed by Applicable Law then the obligation to be
fulfilled shall automatically be reduced to the limit of such validity and if
under or from any circumstances whatsoever Lenders or any Lender should ever
receive as interest any amount which would exceed the highest lawful rate, the
amount of such interest that is excessive shall be applied to the reduction of
the principal balance of the Obligations evidenced hereby and not to the payment
of interest. Additionally, should the method used for calculating interest
(i.e., using a 360-day year) be unlawful, such calculation method shall be
automatically changed to a 365-6-day year or such other lawful calculation
method as is reasonably acceptable to Administrative Agent. This provision shall
control every other provision of this Agreement and all provisions of every
other Loan Document.
 
 
-9-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(G) Selection, Conversion or Continuation of Loans; LIBOR Availability. Borrower
shall have the option to (i) select all or any part of a new borrowing to be (a)
a portion of the Base Rate Loan in a principal amount equal to $100,000 or any
whole multiple of $5,000 in excess thereof, (b) a LIBOR Loan in a principal
amount equal to $500,000 or any whole multiple of $100,000 in excess thereof or
(c) a Swingline Loan in a principal amount equal to $50,000 or any whole
multiple of $5,000 in excess thereof, (ii) convert at any time all or any
portion of the Base Rate Loan or of the Fixed Rate Loan in a principal amount
equal to $500,000 or any whole multiple of $100,000 in excess thereof into a
LIBOR Loan, and (iii) upon the expiration of its Interest Period, continue any
LIBOR Loan in a principal amount equal to $500,000 or any whole multiple of
$100,000 in excess thereof into one or more LIBOR Loans for such new Interest
Period(s) as selected by Borrower. During any period in which any Event of
Default is continuing, as the Interest Periods for LIBOR Loans then in effect
expire, such Loans shall be converted into the Base Rate Loan and the LIBOR
option will not be available to Borrower until all Events of Default are cured
or waived. Each LIBOR Loan must be made under a single Facility. In the event
Borrower fails to elect a LIBOR Loan upon any advance hereunder or upon the
termination of any Interest Period or of the Fixed Rate Period, Borrower shall
be deemed to have elected to have such amount constitute a portion of the Base
Rate Loan. Notwithstanding the foregoing, there may be no more than a total of
ten LIBOR Loans outstanding under the Facilities at any one time.
 
1.3. Notice of Borrowing, Conversion or Continuation of Loans.
 
Whenever Borrower desires to request a Loan pursuant to Subsection 1.1 or to
convert or continue Base Rate or LIBOR Loans pursuant to Subsection 1.2(G),
Borrower shall give Administrative Agent irrevocable prior written notice in the
form attached hereto as Exhibit 1.3 (a “Notice of
Borrowing/Conversion/Continuation”), (i) if requesting a borrowing of,
conversion to or continuation of the Base Rate Loan (or any portion thereof),
not later than 11:00 a.m. (Denver, Colorado time), one Business Day before the
proposed borrowing, conversion or continuation is to be effective, (ii) if
requesting a borrowing of a Swingline Loan, not later than 2:00 p.m. (Denver,
Colorado time) on the date the proposed borrowing is to be effective or (iii) if
requesting a borrowing of, a conversion to or a continuation of a LIBOR Loan,
not later than 11:00 a.m. (Denver, Colorado time), three Banking Days before the
proposed borrowing, conversion or continuation is to be effective. Each Notice
of Borrowing/Conversion/Continuation shall specify (a) the Loan (or portion
thereof) to be converted or continued and, with respect to any LIBOR Loan to be
converted or continued, the last day of the current Interest Period therefore,
(b) the effective date of such borrowing, conversion or continuation (which
shall be a Business Day, and in the case of a LIBOR Loan, also a Banking Day),
(c) the principal amount of such Loan to be borrowed, converted or continued,
(d) the Interest Period to be applicable to any new LIBOR Loan, and (e) the
Facility under which such borrowing, conversion or continuation is to be made.
Upon satisfaction of the notice requirement set forth in this Subsection 1.3,
and the other applicable conditions set forth in this Agreement, Administrative
Agent shall make the Loan, or requested conversion or continuation, on the
requested effective date.
 
 
-10-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
1.4. Fees and Expenses.
 
(A) Commitment Fees.
 
(1) Revolving Loan Commitment Fee. From the Amendment Date through the Revolving
Loan Expiration Date, Borrower shall pay to Administrative Agent, for the
benefit of all Lenders that are not Defaulting Lenders (based upon their
respective Pro Rata Shares of the Revolving Loan Commitment) a fee in an amount
equal to (i) the Revolving Loan Commitment less the sum of (a) the average daily
outstanding balance of Revolving Loans plus (b) the average daily outstanding
balance of Swingline Loans plus (c) the average daily outstanding Letter of
Credit Liability, in each case during the preceding calendar quarter
multiplied by 0.375% per annum. Such fee is to be paid quarterly in arrears on
the last day of each calendar quarter for such calendar quarter (or portion
thereof), with the final such payment due on the Revolving Loan Expiration Date.
 
(2) Term Loan A Commitment Fee. Borrower shall pay to Administrative Agent, for
the benefit of all Lenders that are not Defaulting Lenders (based upon their
respective Pro Rata Shares of the Term Loan A Commitment) a fee in an amount
equal to the average daily unused portion of the Term Loan A Commitment during
the Term Loan A Availability Period at the rate of 0.50% per annum. Such fee is
to be paid quarterly in arrears on the last day of each calendar quarter for
such calendar quarter (or portion thereof), with the final such payment due on
the last day of the calendar quarter end immediately following the last day of
the Term Loan A Availability Period.
 
(B) Certain Other Fees. Borrower shall pay to Administrative Agent the fees
specified in that certain letter agreement, dated February 6, 2008, from
Administrative Agent to Borrower, in such amounts and at such times as specified
in such letter agreement.
 
(C) Breakage Fee. Upon any repayment or payment of a LIBOR Loan or the Fixed
Rate Loan on any day that is not the last day of the Interest Period or the
Fixed Rate Period applicable thereto (regardless of the source of such repayment
or prepayment and whether voluntary, mandatory, by acceleration or otherwise),
Borrower shall pay to Administrative Agent, for the benefit of all affected
Lenders, an amount (the “Breakage Fee”) equal to the greater of (i) $300 or (ii)
the sum of (a) present value of any losses, expenses and liabilities (including
any loss (including interest paid but excluding the loss of any applicable
margin) sustained by each such affected Lender in connection with the good faith
re-employment of such funds) that any such affected Lender may sustain as a
result of the payment of such LIBOR Loan or the Fixed Rate Loan on such day plus
(b) in the case of the Fixed Rate Loan only, a per annum yield of ½ of 1 percent
(0.50%) on the amount of the Fixed Rate Loan for the remaining Fixed Rate
Period.
 
(D) Expenses and Attorneys Fees. Borrower agrees to pay promptly all reasonable
out-of-pocket fees, costs and expenses (including those of external attorneys)
incurred by Administrative Agent and Lead Arranger in connection with any
matters contemplated by or arising out of the Loan Documents. In addition to
fees due under Subsections 1.4(A) and (B), Borrower shall also reimburse on
demand Administrative Agent for its out-of-pocket expenses (including reasonable
attorneys’ fees and expenses and expenses) incurred in connection with the
transactions contemplated herein. In addition to fees due under
Subsections 1.4(A) and (B), Borrower agrees to pay promptly (i) all reasonable
fees, costs and expenses incurred by Administrative Agent in connection with any
amendment, supplement, waiver or modification of any of the Loan Documents and
(ii) all reasonable out-of-pocket fees, costs and expenses incurred by each of
Administrative Agent and Lenders in connection with any Default or Event of
Default and any enforcement of collection proceeding resulting therefrom or any
workout or restructuring of any of the transactions hereunder or contemplated
thereby or any action to enforce any Loan Document or to collect any payments
due from Borrower. All fees, costs and expenses for which Borrower is
responsible under this Subsection 1.4(D) shall be deemed part of the Obligations
when incurred, payable upon demand and in accordance with the second paragraph
of Subsection 1.5.
 
 
-11-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(E) Letter of Credit Fees. Borrower shall pay Administrative Agent for the
account of all Lenders (other than Defaulting Lenders) committed to make
Revolving Loans (based upon their respective Pro Rata Shares) an annual fee for
each Letter of Credit from the date of issuance to the date of termination in an
amount equal to the applicable LIBOR Margin multiplied by the face amount of
such Letter of Credit. Such fee shall be payable to Administrative Agent for the
benefit of all Lenders committed to make Revolving Loans (based upon their
respective Pro Rata Shares). Such fee is to be paid quarterly in arrears on the
last day of each calendar quarter and upon the termination of the Letter of
Credit. With respect to each Letter of Credit, Borrower shall also pay
Administrative Agent, for the benefit of Issuing Lender issuing such Letter of
Credit an issuance fee equal to 0.125% of the face amount of such Letter of
Credit, which amount shall be paid upon the date of issuance and, if the
expiration date of such Letter of Credit is later than one year from its date of
issuance, upon each anniversary of the date of issuance during the term of such
Letter of Credit.
 
1.5. Payments. All payments by Borrower of the Obligations shall be made in same
day funds and delivered to Administrative Agent, for the benefit of
Administrative Agent and Lenders, as applicable, by wire transfer to the
following account or such other place as Administrative Agent may from time to
time designate:


CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Account No. 00039293 (indicate whether a payment on
Term Loan A Facility, Term Loan B Facility, Swingline Facility or the Revolving
Loan Facility)
Reference: CoBank for the benefit of SureWest Communications
 
Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day.
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.
 
 
-12-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
At any time that funds have been drawn thereunder, Borrower authorizes Lenders
to make (but the Lenders shall not be obligated to make) a Loan constituting a
portion of the Base Rate Loan under the Revolving Loan Facility, on the basis of
their respective Pro Rata Shares of the Revolving Loan Commitment, for Letter of
Credit Liability payments. Following an Event of Default, Borrower authorizes
Lenders to make (but the Lenders shall not be obligated to make) a Loan
constituting a portion of the Base Rate Loan under the Revolving Loan Facility
for the payment of interest, commitment fees and Breakage Fees. Prior to an
Event of Default, other fees, costs and expenses (including those of attorneys)
reimbursable pursuant to Subsections 1.4(A), 1.4(B), 1.4(D) and 1.4(E) or
elsewhere in any Loan Document may be debited to the Base Rate Loan under the
Revolving Loan Facility after 15 days’ notice. After the occurrence of an Event
of Default, any such other fees, costs and expenses may be debited to the Base
Rate Loan under the Revolving Loan Facility without notice.
 
To the extent Borrower makes a payment or payments to Administrative Agent for
the ratable benefit of Lenders or for the benefit of Administrative Agent in its
individual capacity, which payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by Administrative Agent.
 
Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.
 
1.6. Repayments and Reduction of Term Loan Commitments and Revolving Loan
Commitment and Related Mandatory Repayments.
 
(A) Scheduled Repayments and Reductions of Term Loan Commitments, Revolving Loan
Commitment and Swingline Loan Commitment.
 
(1) Term Loans. In addition to any prepayments or repayments made or required
pursuant to Subsection 1.7, the outstanding principal balance of Term Loan A and
Term Loan B not sooner due and payable shall become due and payable on the Term
Loan A Maturity Date and Term Loan B Maturity Date, respectively.
 
(2) Revolving Loan Commitment and Swingline Loan Commitment. In addition to any
reductions pursuant to Subsection 1.6(B), the Revolving Loan Commitment and the
Swingline Loan Commitment shall be permanently reduced and terminated in full on
the Revolving Loan Expiration Date, and any outstanding principal balance of the
Revolving Loans and the Swingline Loans not sooner due and payable will become
due and payable on the Revolving Loan Expiration Date.
 
 
-13-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Voluntary Reduction of Loan Commitments. Borrower shall have the right, upon
at least three Business Days’ notice to Administrative Agent, to permanently
reduce the then unused portion of the Revolving Loan Commitment or the Swingline
Loan Commitment. Each reduction shall be in a minimum amount of at least
$1,000,000, or any whole multiple of $250,000 in excess thereof, and shall be
applied as to each Lender based upon its Pro Rata Share. Notwithstanding the
foregoing, no reduction of the Revolving Loan Commitment shall be permitted if,
after giving effect thereto and to any prepayment made therewith, the aggregate
principal balance of the Revolving Loans and the Swingline Loans then
outstanding plus the amount of the Letter of Credit Liability then outstanding,
would exceed the Revolving Loan Commitment, as so reduced. Notwithstanding the
foregoing, no reduction of the Swingline Loan Commitment shall be permitted if,
after giving effect thereto and to any prepayment made therewith, the aggregate
principal balance of the Swingline Loans then outstanding would exceed the
Swingline Loan Commitment, as applicable as so reduced.
 
(C) Mandatory Repayments. On the date of any Revolving Loan Commitment reduction
provided for in this Subsection 1.6, Borrower shall repay Revolving Loans and
the Swingline Loans or reduce the Letter of Credit Liability pursuant to
Subsection 1.18 in an amount at least sufficient to reduce the aggregate
principal balance of Revolving Loans and the Swingline Loans then outstanding
plus the amount of the Letter of Credit Liability then outstanding to the amount
of the Revolving Loan Commitment as so reduced. If at any time the aggregate
outstanding amount of Revolving Loans and the Swingline Loans plus the amount of
the Letter of Credit Liability then outstanding exceeds the Revolving Loan
Commitment, Borrower shall repay Revolving Loans and Swingline Loans or reduce
the Letter of Credit Liability pursuant to Subsection 1.18 in an amount at least
sufficient to reduce the aggregate principal balance of Revolving Loans and
Swingline Loans then outstanding plus the amount of the Letter of Credit
Liability then outstanding to the amount of the Revolving Loan Commitment, and
until such repayment is made, Lenders shall not be obligated to make any Loans
or issue any Letters of Credit. Any repayments pursuant to this Subsection
1.6(C) shall be applied in accordance with Subsection 1.8, and shall be
accompanied by accrued interest on the amount repaid and any applicable Breakage
Fees. If at any time the aggregate outstanding amount of the Swingline Loans
outstanding exceeds the Swingline Loan Commitment, Borrower shall repay
Swingline Loans in an amount at least sufficient to reduce the aggregate
principal balance of Swingline Loans then outstanding to the amount of the
Swingline Loan Commitment, and until such repayment is made, Administrative
Agent shall not be obligated to make any Loans or issue any Letters of Credit.
Any repayments pursuant to this Subsection 1.6(C) shall be applied in accordance
with Subsection 1.8, and shall be accompanied by accrued interest on the amount
repaid and any applicable Breakage Fees.
 
1.7. Voluntary Prepayments and Other Mandatory Repayments. 
 
(A) Voluntary Prepayment of Loans. Subject to the provisions of Subsection 1.8,
at any time, Borrower may prepay the Base Rate Loan, in whole or in part,
without penalty. Subject to the provisions of Subsection 1.8, payment of
applicable Breakage Fees and the notice requirement in the following sentence,
at any time Borrower may prepay any LIBOR Loan or the Fixed Rate Loan, in whole
or in part. Notice of any prepayment of a LIBOR Loan or of the Fixed Rate Loan
shall be given not later than 11:00 a.m. (Denver, Colorado time) on the third
Business Day preceding the date of prepayment. All prepayment notices shall be
irrevocable. All prepayments shall be accompanied by accrued interest on the
amount prepaid and any applicable Breakage Fees.
 
 
-14-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Repayments from Insurance Proceeds. Borrower shall repay the Term Loans in
an amount equal to the Net Proceeds received by Borrower or any of its
Subsidiaries which are insurance proceeds from any Asset Disposition to the
extent that such proceeds are not reinvested in equipment or other assets that
are used or useful in the business of Borrower or any of its Subsidiaries within
180 days of receipt by Borrower or such Subsidiary of such proceeds. All such
repayments shall be applied in accordance with Subsection 1.8. All such
repayments shall be accompanied by accrued interest on the amount repaid and any
applicable Breakage Fees.
 
(C) Repayments from Asset Dispositions. Promptly upon receipt by Borrower or any
of its Subsidiaries of Net Proceeds of an Asset Disposition, other than
insurance proceeds reinvested pursuant to Subsection 1.7(B) or Net Proceeds of
Asset Dispositions permitted pursuant to Subsection 3.6, without the consent of
Administrative Agent (unless pursuant to Subsection 3.6(vi) Borrower is required
to apply such proceeds to the repayment of the Term Loans pursuant to this
Subsection 1.7(C)), Borrower shall repay the Term Loans in an amount equal to
the Net Proceeds received by Borrower or any of its Subsidiaries; provided,
however, the Net Proceeds of the Wireless Sale shall be used to reduce the
outstanding principal amount of Term Loan B to $30,000,000, unless at the time
of the receipt of such Net Proceeds the outstanding principal amount of Term
Loan B has previously been reduced to $30,000,000 or less in which case such Net
Proceeds shall be used solely to repay Term Loan B in full, and to the extent
the Net Proceeds therefrom exceed the amount required to be applied to Term Loan
B pursuant to this proviso, such Net Proceeds shall be not be required to be
applied to repay Term Loan A. All such repayments shall be applied in accordance
with Subsection 1.8. All such repayments shall be accompanied by accrued
interest on the amount repaid and any applicable Breakage Fees.


1.8. Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.
All prepayments and repayments made pursuant to Subsection 1.7 with respect to
the Term Loans shall applied to the Term Loan A and then to the Term Loan B,
with the exception of the application of the Net Proceeds of the Wireless Sale
which shall be used solely to repay Term Loan B (as and to the extent expressly
provided in Subsection 1.7) but shall be not be required to be applied to repay
Term Loan A. All other prepayments and repayments made pursuant to Subsections
1.6 and 1.7 shall be applied as directed in writing by Borrower. All prepayment
and repayments made pursuant to Subsections 1.6 and 1.7 shall first be applied
to such of the applicable type of Loans of a Facility as Borrower shall direct
in writing and, in the absence of such direction, shall first be applied to the
Base Rate Loan and then to such LIBOR Loans or the Fixed Rate Loan as Borrower
and CoBank shall agree (in the absence of agreement, such prepayments and
repayments shall be applied to the LIBOR Loans and the Fixed Rate Loan on which
the lowest amount of Breakage Fees would be due).
 
1.9. Loan Accounts. Administrative Agent will maintain loan account records for
(i) all Loans, interest charges and payments thereof, (ii) all Letter of Credit
Liability, (iii) the charging and payment of all fees, costs and expenses and
(iv) all other debits and credits pursuant to this Agreement. Absent manifest
error, the balance in the loan accounts shall be presumptive evidence of the
amounts due and owing to Lenders, provided that any failure by Administrative
Agent to maintain such records shall not limit or affect Borrower’s obligation
to pay. During the continuance of an Event of Default, Borrower irrevocably
waives the right to direct the application of any and all payments and Borrower
hereby irrevocably agrees that Administrative Agent shall have the continuing
exclusive right to apply and reapply payments in any manner it deems
appropriate.
 
 
-15-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
1.10. Changes in LIBOR Rate Availability. If with respect to any proposed
Interest Period, Administrative Agent or any Lender (after consultation with
Administrative Agent) determines that deposits in dollars (in the applicable
amount) are not being offered in the relevant market for such Interest Period,
or Lenders having a Pro Rata Share of more than 50% under a Facility determine
(and notify Administrative Agent) that the LIBOR Rate applicable pursuant to
Subsection 1.2(A) for any requested Interest Period with respect to a proposed
LIBOR Loan under such Facility does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Administrative Agent shall forthwith give
notice thereof to Borrower and Lenders, whereupon and until such affected Lender
or Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that the circumstances giving rise to such
situation no longer exist, the obligations of any affected Lender to make its
portion of such type of LIBOR Loan shall be suspended and such affected Lender
shall make its Pro Rata Share of such type of LIBOR Loans as a Base Rate Loan or
such other type of Loan as permitted by Administrative Agent. Any Lender may, in
its sole discretion, waive the benefits and provisions of this Subsection with
respect to any proposed Interest Period.
 
If the introduction of, or any change in, any Applicable Law or treaty or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, quasi-governmental entity or comparable agency charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
such Governmental Authority, central bank, quasi-governmental agency or
comparable agency (collectively, a “Change of Law”), shall make it unlawful or
impossible for one or more Lenders to honor its obligations hereunder to make or
maintain any LIBOR Loan, such Lender shall promptly give notice thereof to
Administrative Agent, and Administrative Agent shall promptly give notice
thereof to Borrower and all other Lenders. Thereafter, until such Lender or
Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of such Lender or Lenders to make LIBOR Loans and the right of
Borrower to convert any Loan of such Lender or Lenders to a LIBOR Loan or
continue any Loan of such Lender or Lenders as a LIBOR Loan shall be suspended
and (ii) if any Lender may not lawfully continue to maintain a LIBOR Loan to the
end of the then current Interest Period applicable thereto, such Lender’s Loan
shall immediately be converted to the Base Rate Loan.
 
1.11. Capital Adequacy and Other Adjustments.
 
(A) If any Change of Law would increase the reserve requirement or otherwise
increase the cost to Administrative Agent of making or maintaining a LIBOR Loan,
then Administrative Agent, on behalf of all affected Lenders, shall submit a
certificate to Borrower setting forth the amount and demonstrating the
calculation of such increased cost. Administrative Agent may seek recovery of
such additional amounts from Borrower only to the extent it seeks recovery for
such amounts from similarly situated borrowers. Borrower shall pay the amount of
such increased cost to Administrative Agent for the benefit of the affected
Lenders within 15 days after receipt of such certificate. Such certificate
shall, absent manifest error, be final, conclusive and binding for all purposes.
There is no limitation on the number of times such a certificate may be
submitted.
 
 
-16-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) In the event that any Lender shall have determined that any Change of Law
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender or any entity controlling such Lender with any request
or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any central bank or governmental
agency or body having jurisdiction does or shall have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender or any entity controlling such Lender and thereby reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder, then Borrower shall from time to time within 15 days
after notice and demand from such Lender (together with the certificate referred
to in the next sentence and with a copy to Administrative Agent), pay to
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A Lender may seek
recovery of such additional amounts from Borrower only to the extent it seeks
recovery for such amounts from similarly situated borrowers. A certificate as to
the amount of such cost and showing the basis of the computation of such cost
submitted by such Lender to Borrower and Administrative Agent shall, absent
manifest error, be final, conclusive and binding for all purposes. There shall
be no limitation on the number of times such a certificate may be submitted.
 
(C) Notwithstanding any other provision of this Agreement, Borrower shall not be
obligated to pay any increased costs suffered or incurred by a Lender under this
Subsection 1.11 more than 180 days prior to the date that such Lender obtained
knowledge of the circumstances giving rise to such increased costs. Any Lender
which becomes aware of (i) any Change of Law that will make it unlawful or
impossible for such Lender to make or maintain any LIBOR Loan or (ii) any Change
of Law or other event or condition that will obligate Borrower to pay any amount
pursuant to this Subsection 1.11 shall notify Borrower and Administrative Agent
thereof as promptly as practical. If any Lender has given notice of any such
Change of Law or other event or condition and thereafter becomes aware that such
Change of Law or other event or condition has ceased to exist, such Lender shall
notify Borrower and Administrative Agent thereof as promptly as practical. Each
Lender affected by any Change of Law which makes it unlawful or impossible for
such Lender to make or maintain any LIBOR Loan or to which Borrower is obligated
to pay any amount pursuant to this Subsection 1.11 shall use reasonable
commercial efforts (including changing the jurisdiction of its applicable
lending office) to avoid the effect of such Change of Law or to avoid or
materially reduce any amounts which Borrower is obligated to pay pursuant to
this Subsection 1.11 if, in the reasonable opinion of such Lender, such efforts
would not be disadvantageous to such Lender or contrary to such Lender’s normal
lending practices.
 
1.12. Optional Prepayment/Replacement of Lender in Respect of Increased Costs.
If (a) any Lender shall become a Defaulting Lender at any time, (b) any Lender
shall suspend its obligation to make or maintain LIBOR Loans pursuant to
Subsection 1.11 for a reason which is not applicable to any other Lender, or (c)
any Lender shall demand any payment under Subsection 1.11, 1.13 or 1.14 for a
reason which is not applicable to any other Lender, then, unless such Lender (an
“Affected Lender”) has theretofore taken steps to remove or cure, and has
removed or cured, the conditions creating the cause for such obligation to pay
such additional amounts or for such illegality or impossibility, Borrower may,
at its option, notify Administrative Agent and such Affected Lender of its
intention to do the following: Borrower may obtain, at Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender, which
Replacement Lender shall be reasonably satisfactory to Administrative Agent. In
the event Borrower obtains a Replacement Lender within 180 days following notice
of its intention to do so, the Affected Lender shall sell and assign its Loans
and its obligations under the Loan Commitments to such Replacement Lender at a
price of par plus accrued interest and other amounts due to such Affected
Lender, provided that Borrower has reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.
 
 
-17-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
1.13. Taxes: No Deductions. 
 
(A) No Deductions. Any and all payments or reimbursements made hereunder or
under the Notes shall be made free and clear of and without deduction for any
and all taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, provided, however, that Borrower shall not be
required to make any additional payment pursuant to this Subsection 1.13 for or
on account of (all of the following in clauses (i) and (ii), “Excluded Taxes”)
(i) taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (a) which are payable other than by withholding
from payments or reimbursements made hereunder or under the Notes, (b) which are
imposed on the payments to, or revenues, income or net income of, a Lender by
its jurisdiction of incorporation or by the federal, state, local or foreign
taxing authorities in the jurisdiction in which the principal place of business
of such Lender is located or in which such Lender has or had a connection (other
than a connection arising solely as a result of such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), or by any jurisdiction or taxing
authority thereof or therein or (c) which would not have been imposed but for
the failure of the Lender to comply with certification, information or other
reporting requirements concerning the nationality, residence, identity or
connection with the United States of the Lender if such compliance is necessary
by statute or by regulation of the United States Treasury Department as a
precondition to relief or exemption from such taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
or (ii) in the case of a Lender that is organized under the laws of a
jurisdiction other than the United States (a “Foreign Lender”), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to this Subsection 1.13 (all such non-excluded taxes, levies,
imposts, deductions or withholdings, and all liabilities with respect thereto,
collectively, “Tax Liabilities”). If Borrower shall be required by law to deduct
any Tax Liabilities from or in respect of any sum payable hereunder to any
Lender, then the sum payable hereunder shall be increased as may be necessary so
that, after making all required deductions, such Lender receives an amount equal
to the sum it would have received had no such deductions been made.
 
(B) Foreign Lenders. Each Foreign Lender as to which payments made under this
Agreement or under the Notes are exempt from withholding tax under the IRC or
other applicable tax law or are subject to withholding tax at a reduced rate
under an applicable statute or tax treaty shall provide to Borrower and
Administrative Agent a properly completed and executed United States Internal
Revenue Service Form W-8ECI or W-8BEN or other applicable form, certificate or
document prescribed by the Internal Revenue Service of the United States or
other taxing authority certifying as to such Foreign Lender’s entitlement to
such exemption or reduced rate of withholding with respect to payments to be
made to such Foreign Lender under this Agreement and under the Notes (a
“Certificate of Exemption”).  Prior to becoming a Lender under this Agreement
and within 15 days after a reasonable written request of Borrower or
Administrative Agent from time to time thereafter, each Foreign Lender that
becomes a Lender under this Agreement shall provide a Certificate of Exemption
to Borrower and Administrative Agent. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver a properly completed
United States Internal Revenue Service Form W-9 or other applicable form as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
 
-18-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrower and
Administrative Agent within the time periods set forth in the preceding
paragraph, Borrower shall withhold taxes from payments to such Foreign Lender at
the applicable statutory rates and Borrower shall not be required to pay any
additional amounts as a result of such withholding, provided that all such
withholding from subsequent payments shall cease or be reduced, as appropriate,
upon delivery by such Foreign Lender of a Certificate of Exemption to Borrower
and Administrative Agent.
 
1.14. Changes in Tax Laws. In the event that, subsequent to the Closing Date,
(i) any changes in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (iii)
compliance by Administrative Agent or any Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority:
 
(a) does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, the other Loan Documents or any Loans made or any
Letters of Credit issued hereunder, or change the basis of taxation of payments
to such Lender of principal, fees, interest or any other amount payable
hereunder (except Tax Liabilities covered by Subsection 1.13 and the imposition
or, or any change in the rate of, any Excluded Tax payable by such Lender); or
 
(b) does or shall impose on any Lender any other condition or increased cost in
connection with the transactions contemplated hereby;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making or continuing any Loan or of issuing any Letters of Credit hereunder, or
to reduce any amount receivable hereunder, then, in any such case, Borrower
shall promptly pay to Administrative Agent (for the account of such Lender),
upon its demand, any additional amounts necessary to compensate such Lender, on
an after-tax basis, for such additional cost or reduced amount receivable, as
determined by such Lender with respect to this Agreement or the other Loan
Documents. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 1.14, it shall promptly notify Borrower (through
Administrative Agent) of the event by reason of which such Lender has become so
entitled. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by a Lender to Borrower shall, absent manifest
error, be final, conclusive and binding for all purposes. There is no limitation
on the number of times such a certificate may be submitted.
 
 
-19-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
1.15. Treatment of Certain Refunds. If Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to Subsection 1.13 or 1.14,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under
Subsection 1.13 or 1.14 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or such Issuing Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent, such Lender or such Issuing
Lender in the event the Administrative Agent, such Lender or such Issuing Lender
is required to repay such refund to such Governmental Authority. This Subsection
1.15 shall not be construed to require Administrative Agent, any Lender or any
Issuing Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.
 
1.16. Mitigation Obligations. If any Lender requires Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Subsection 1.13 or 1.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Subsection 1.13 or 1.14, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
1.17. Term of This Agreement. All of the Obligations shall become due and
payable as otherwise set forth herein, but in any event, all of the remaining
Obligations shall become due and payable on the Term Loan A Maturity Date. Until
all Obligations have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated and the Revolving Loan
Commitment has been terminated, this Agreement shall remain in full force and
effect.
 
1.18. Letter of Credit Liability. Upon the occurrence and during the continuance
of an Event of Default, and in the event any Letters of Credit are outstanding
at the time that Borrower terminates the Revolving Loan Commitment, then (a)
with respect to each such Letter of Credit, Borrower shall either (i) deliver to
Administrative Agent for the benefit of all Lenders with a Revolving Loan
Commitment a letter of credit in the same currency that such Letter of Credit is
payable, with a term that extends 60 days beyond the expiration date of such
Letter of Credit, issued by a bank satisfactory to Administrative Agent and in
an amount equal to 105% of the aggregate outstanding Letter of Credit Liability
with respect to such Letter of Credit, which letter of credit shall be drawable
by Administrative Agent to reimburse payments of drafts drawn under such Letter
of Credit and to pay any fees and expenses related thereto or (ii) immediately
deposit with Administrative Agent an amount equal to the aggregate outstanding
Letter of Credit Liability to enable Administrative Agent to make payments under
the Letters of Credit when required and such amount shall become immediately due
and payable, and (b) Borrower shall prepay the fees payable under Subsection
1.4(E) with respect to all such Letters of Credit for the full remaining terms
of such Letters of Credit. Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower.
 
 
-20-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
SECTION 2
 
AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless the Requisite Lenders shall otherwise give their
prior written consent, Borrower shall and shall cause its Subsidiaries to,
perform and comply with all covenants in this Section 2.
 
2.1. Compliance With Laws. Borrower will (i) comply with and will cause its
Subsidiaries to comply with the requirements of all Applicable Laws (including
laws, rules, regulations and orders relating to taxes, employer and employee
contributions, securities, employee retirement and welfare benefits,
environmental protection matters and employee health and safety) as now in
effect and which may be imposed in the future in all jurisdictions in which
Borrower or any of its Subsidiaries is now or hereafter doing business, other
than those Applicable Laws the noncompliance with which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) obtain and maintain and will cause its Subsidiaries to obtain and
maintain all licenses, qualifications and permits (including the Licenses) now
held or hereafter required to be held by Borrower or any of its Subsidiaries,
the loss, suspension or revocation of which or which the failure to obtain or
renew could reasonably be expected to have a Material Adverse Effect and (iii)
comply with and will cause its Subsidiaries to comply with all Material
Contracts, other than, in all such cases, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. This
Subsection 2.1 shall not preclude Borrower or any of its Subsidiaries from
contesting any taxes or other payments, if they are being diligently contested
in good faith and if adequate reserves therefor are maintained in conformity
with GAAP.
 
2.2. Maintenance of Books and Records; Properties; Insurance. Borrower will keep
and will cause each of its Subsidiaries to keep adequate records and books of
account, in which full, true and correct entries will be made in accordance with
GAAP consistently applied, reflecting all financial transactions of such
Persons. Borrower will maintain or cause to be maintained and will cause each of
its Subsidiaries to maintain or cause to be maintained in good repair, working
order and condition all material property used in its business and the business
of its Subsidiaries, and will make or cause to be made all appropriate repairs,
renewals and replacements thereof. Borrower will and will cause each of its
Subsidiaries to maintain complete, accurate and up-to-date books, records,
accounts and other information relating to all property in such form and in such
detail as may be reasonably satisfactory to Administrative Agent. Borrower will
maintain or cause to be maintained and will cause each of its Subsidiaries to
maintain or cause to be maintained, with financially sound and reputable
insurers, commercial general liability, property loss and damage, business
interruption and workers’ compensation insurance with respect to its business
and properties and the business and properties of its Subsidiaries against loss
and damage of the kinds customarily carried or maintained by corporations of
established reputation engaged in similar industries, which may include
self-insurance, if determined by Borrower to be reasonably prudent, and will
deliver evidence thereof to Administrative Agent on or prior to the Closing
Date, and thereafter at least 30 days prior to any expiration thereof, evidence
of renewal of such insurance. All property loss and damage insurance shall be on
an all risk basis and shall insure property for the full replacement cost
thereof.
 
 
-21-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of Borrower and its
Subsidiaries carried and maintained with respect to Borrower’s obligations under
this Subsection 2.2. Notwithstanding anything to the contrary herein, no
provision of this Subsection 2.2 or any provision of this Agreement shall impose
on Administrative Agent and Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower and its
Subsidiaries, nor shall Administrative Agent and Lenders be responsible for any
representations or warranties made by or on behalf of Borrower and its
Subsidiaries to any insurance broker, company or underwriter. Administrative
Agent, at its sole option, may obtain such insurance if not provided by Borrower
and in such event, Borrower shall reimburse Administrative Agent upon demand for
the cost thereof.
 
2.3. Inspection. Borrower will and will cause its Subsidiaries to permit any
authorized representatives of Administrative Agent (i) to visit and inspect any
of the properties of Borrower and its Subsidiaries, including its financial and
accounting records, and to make copies and take extracts therefrom, and (ii) to
discuss its affairs, finances and business with its officers, employees and
certified public accountants, all upon at least five days notice, at such
reasonable times during normal business hours and, unless a Default or Event of
Default has occurred and is continuing, not more than twice a year.
 
2.4. Legal Existence, Etc. Except as otherwise permitted by Subsection 3.5,
Borrower will and will cause its Subsidiaries to at all times preserve and keep
in full force and effect its or their legal existence and good standing and all
rights and franchises material to its or their business.
 
2.5. Use of Proceeds. Borrower will use and will cause its Subsidiaries to use
the proceeds of the Loans solely for the purposes described in the recital
paragraphs to this Agreement; provided, however, Borrower will solely use the
proceeds under the Incremental Increase and Term Loan B Facility for purposes of
the Everest Acquisition. No part of any Loan will be used to purchase any margin
securities or otherwise in violation of the regulations of the Federal Reserve
System.
 
2.6. Further Assurances. Borrower will, and will cause each of its Subsidiaries
to, from time to time, do, execute and deliver all such additional and further
acts, documents and instruments as Administrative Agent reasonably requests to
consummate the transactions contemplated hereby and to vest completely in and
assure Administrative Agent of its rights under this Agreement and the other
Loan Documents.
 
 
-22-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
2.7. CoBank Patronage Capital. Borrower will acquire non-voting participation
certificates in CoBank in such amounts and at such times as CoBank may require
in accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of participation certificates that
Borrower may be required to purchase in CoBank in connection with the Loans may
not exceed the maximum amount permitted by the Bylaws at the time this Agreement
is entered into. The rights and obligations of the parties with respect to such
participation certificates and any distributions made on account thereof or on
account of Borrower’s patronage with CoBank shall be governed by CoBank’s
Bylaws. Borrower hereby consents and agrees that the amount of any distributions
with respect to its patronage with CoBank that are made in qualified written
notices of allocation (as defined in 26 U.S.C. § 1388) and that are received by
Borrower from CoBank, will be taken into account by Borrower at the stated
dollar amounts whether the distribution is evidenced by a participation
certificate or other form of written notice that such distribution has been made
and recorded in the name of Borrower on the records of CoBank. The Obligations
shall be secured by a statutory first lien on all equity which Borrower may now
own or hereafter acquire in CoBank.
 
2.8. Investment Company Act. Neither Borrower nor any of its Subsidiaries shall
be or become an “investment company” as that term is defined in and is not
otherwise subject to regulation under, the Investment Company Act of 1940, as
amended.
 
2.9. Payment of Obligations. Unless contested in good faith by appropriate
proceedings and then only to the extent reserves required by GAAP have been set
aside therefore, Borrower will, and will cause each of its Subsidiaries to, (i)
pay, discharge or otherwise satisfy at or before maturity all liabilities and
obligations as and when due (subject to any applicable subordination
provisions), and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except to
the extent failure to do so would not be reasonably likely to have a Material
Adverse Effect, and (ii) pay and discharge all taxes, assessments, claims and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto or a lien would attach to any of the properties of Borrower if unpaid
unless the same are being contested in good faith and by appropriate proceedings
and then only if and to the extent reserves required by GAAP have been set aside
therefor.
 
2.10. Environmental Laws. Borrower will, and will at all times cause each of its
Subsidiaries to: 
 
(A) Comply in all material respects with, and ensure compliance in all material
respects by all its tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all its tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;
 
 
-23-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.
 
(C) Defend, indemnify and hold harmless Administrative Agent and Lenders, and
their Affiliates and their and their Affiliates’ respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Borrower or any of its
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing is determined by a final judgment of a
court of competent jurisdiction or pursuant to arbitration as set forth herein
to have resulted from the gross negligence or willful misconduct of the party
seeking indemnification therefor. The agreements in this Subsection 2.10 shall
survive repayment of the Obligations and the termination of this Agreement. 
 
2.11. ERISA Compliance. With respect to any Plan that is intended to qualify
under Section 401(a) of the IRC, Borrower will apply for and obtain a favorable
determination letter within the period required by Applicable Law.
 
SECTION 3
 
NEGATIVE COVENANTS


Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless Requisite Lenders (or (x) such other number of
Lenders as is required by Subsection 9.2 or (y) Administrative Agent if
expressly set forth in this Section 3) shall otherwise give their prior written
consent, Borrower shall, and shall cause its Subsidiaries to, perform and comply
with all covenants in this Section 3.
 
3.1. Indebtedness. Borrower will not and will not permit its Subsidiaries
directly or indirectly to create, incur, assume, guaranty or otherwise become or
remain liable with respect to any Indebtedness other than:
 
(A) the Obligations;
 
(B) Acquired Indebtedness if after giving effect to the incurrence the Acquired
Indebtedness, Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, are in compliance on a pro forma basis
with the covenants set forth in Section 4 recomputed for the most recently ended
fiscal quarter for which information is available;
 
 
-24-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(C) Indebtedness issued or incurred by any of Borrower’s Subsidiaries if after
giving effect thereto and the application of proceeds therefrom, the aggregate
of all Priority Debt incurred after December 8, 1998 would not exceed 10% of
Consolidated Net Assets as of the most recently completed fiscal quarter of
Borrower;
 
(D) secured Indebtedness issued by Borrower secured by a Lien described in
clause (9) of the definition of Permitted Encumbrances;
 
(E) Other unsecured Indebtedness issued by Borrower, provided, that no Default
or Event of Default exists at the time of or will result in the succeeding 12
months after such issuance, including under Subsections 4.1 and 4.2, taking such
additional Indebtedness (and a reasonable estimate of its related interest
expense into account);
 
(F) Indebtedness incurred in connection with any Related Interest Rate
Agreement; and
 
(G) Indebtedness under purchase money security agreements and Capital Leases not
to exceed $40,000,000 in the aggregate principal at any one time.
 
3.2. Liens and Related Matters.. Borrower will not and will not permit its
Subsidiaries directly or indirectly to create, incur, assume or permit to exist
any Lien on or with respect to any property or asset (including any document or
instrument with respect to goods or accounts receivable) of Borrower or its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Encumbrances.
 
3.3. Investments. Borrower will not make or own and will not permit its
Subsidiaries to make or own any Investment in any Person that is prohibited by
its investment policy as then in effect, except equities in Administrative
Agent, as set forth in Subsection 2.7, Permitted Acquisitions and Investments
acquired in connection with Permitted Acquisitions.
 
3.4. Restricted Junior Payments. Borrower will not directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Junior
Payment; provided, however, that so long as no Default or Event of Default
exists before or will result in the succeeding 12 months after such
distributions and repurchases, based upon Borrower’s Budget delivered to
Administrative Agent pursuant to Subsection 4.4(D), Borrower may (i) declare or
pay lawful distributions to its shareholders and (ii) repurchase its issued and
outstanding stock so long as the aggregate amount of such distributions and
repurchases does not exceed (A) during the fiscal year ending December 31, 2008,
$25,000,000 and (B) during each fiscal year thereafter, the higher of
$25,000,000 or 100% of the net income of the immediately preceding fiscal year;
provided, further, however, that Borrower may satisfy on a non-cash basis the
exercise of any stock option or similar award under a stock-based compensation
plan.
 
 
-25-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
3.5. Restriction on Fundamental Changes. Borrower will not and will not permit
its Subsidiaries directly or indirectly to: (i) unless and only to the extent
required by law, amend, modify or waive any term or provision of its articles of
organization, partnership agreement, operating agreement, management agreements,
articles of incorporation or certificates of designations pertaining to
preferred stock or by-laws without the consent of Administrative Agent (which
consent shall not be unreasonably withheld), other than an amendment,
modification or waiver that is solely ministerial or administrative in nature or
the reincorporation of Borrower in the State of Delaware; provided, however,
Borrower shall promptly give Administrative Agent notice of any such amendment,
modification or waiver; (ii) enter into any transaction of merger or
consolidation or acquire by purchase or otherwise all or any substantial part of
the business or assets of any other Person, except (each of the following, a
“Permitted Acquisition”) (a) any Subsidiary of Borrower may be merged with or
into Borrower or any wholly owned Subsidiary of Borrower provided that Borrower
or such wholly owned Subsidiary of Borrower is the surviving entity,
(b) Borrower may consummate the Everest Acquisition and (c) Borrower or its
Subsidiaries may consolidate or merge with or into any other Person or acquire
by purchase or otherwise all or any substantial part of the business or assets
of any other Person, provided that no Default or Event of Default then exists or
would result from such transaction, Borrower or such Subsidiary is the surviving
or continuing entity and the consideration for each such transaction provided by
Borrower (whether in the form of stock, cash or other consideration) does not
exceed $100,000,000 and such consideration for all such transactions under this
subclause (c) does not in the aggregate exceed $200,000,000; or (iii) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution).
 
3.6. Disposal of Assets or Subsidiary Stock. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, convey, sell
(including, without limitation, pursuant to a sale and leaseback transaction),
lease (including, without limitation, pursuant to a lease and leaseback
transaction), sublease, transfer or otherwise dispose of, or grant any Person an
option to acquire, in one transaction or a series of transactions, any of its
property, business or assets, or the capital stock of or other equity interests
in any of its Subsidiaries, except for (i) the Wireless Sale, (ii) bona fide
sales or leases of inventory to customers in the ordinary course of business,
dispositions of equipment not used or useful in the business or otherwise
obsolete and any sale, conveyance, lease, sublease, transfer or other
disposition of assets of any of Borrower or its Subsidiaries to Borrower or any
wholly owned Subsidiary; (iii) fair market value sales of Cash Equivalents or
other Investments permitted by Subsection 3.3; (iv) leasing or subleasing of its
property in the ordinary course of business; (v) other Asset Dispositions if all
of the following conditions are met: (a) the aggregate book value of such assets
sold in any one transaction or series of related transactions (excluding the
Directories Sales) for any 12-month period does not exceed 20% of Consolidated
Net Assets determined as of the end of the immediately preceding fiscal year in
the aggregate for Borrower and its Subsidiaries, (b) the consideration received
by Borrower or such Subsidiary is at least equal to the fair market value of
such assets, (c) the sole consideration received is cash or other assets (other
than a note or other delayed payment transaction), (d) after giving effect to
the Asset Disposition, Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, are in compliance on a pro forma basis
with the covenants set forth in Section 4 recomputed for the most recently ended
fiscal quarter for which information is available and Borrower is in compliance
with all other terms and conditions contained in this Agreement, and (e) no
Default or Event of Default then exists or would result from the Asset
Disposition; (vi) the sale by Borrower or any Subsidiary of property and the
subsequent lease, as lessee, of the same property, within 180 days following the
acquisition or construction of such property, in an aggregate amount not to
exceed $25,000,000; and (vii) an Asset Disposition if (a) the aggregate Net
Proceeds of such assets disposed of under this clause (vii) does not exceed
$100,000,000 from and after the Amendment Date, (b) the consideration received
is at least equal to the fair market value of such assets, (c) the sole
consideration received is cash or other assets (other than a note or other
delayed payment transaction), (d) no Default or Event of Default then exists or
would result from the Asset Disposition, (e) after giving effect to the Asset
Disposition, Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, are in compliance on a pro forma basis
with the covenants set forth in Section 4 recomputed for the most recently ended
fiscal quarter for which information is available and Borrower is in compliance
with all other terms and conditions contained in this Agreement, and (f) the
proceeds from any sale under this clause (vii) are promptly used to repay the
Term Loan pursuant to Subsection 1.7(C), provided that if at the time of such
disposition under this clause (vii) Borrower’s Leverage Ratio is less than or
equal to 2.2:1.0 for a disposition occurring on or before December 31, 2007 and
less than or equal to 2.0:1.0 for a disposition occurring on or after January 1,
2008, Borrower may in lieu of repaying the Term Loan apply such proceeds to the
acquisition of fixed assets or other property useful and intended to be used in
the operation of the business of Borrower is Subsidiaries within 365 days of the
date of sale of such assets, any remaining unapplied proceeds after such 365
days to be applied promptly to repay the Term Loan pursuant to Subsection
1.7(C).
 
 
-26-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
3.7. Transactions with Affiliates. Borrower will not and will not permit its
Subsidiaries directly or indirectly to enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate or with any director, officer
or employee of Borrower or any Affiliate, except (i) as set forth on Schedule
3.7; (ii) transactions between Borrower or any wholly owned Subsidiaries with
Borrower or any wholly owned Subsidiaries; (iii) pursuant to the reasonable
requirements of the business of Borrower or such Subsidiary and upon fair and
reasonable terms and are no less favorable to Borrower or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate; or (iv) payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated.
 
3.8. Conduct of Business. Borrower will not and will not permit its Subsidiaries
directly or indirectly to engage in any business other than businesses of
owning, constructing, managing and operating Telecommunications Systems, or
other lines of business necessary to or ancillary to the foregoing or consistent
with advances in the Telecommunications Systems industry.
 
3.9. Fiscal Year. Borrower will not and will not permit its Subsidiaries to
change its or their fiscal year from a fiscal year ending on December 31 of each
year.
 
3.10. Inconsistent Agreements. Borrower will not, and will not permit any of its
Subsidiaries to, enter into any agreement containing any provision which would
(a) be violated or breached by any borrowing by Borrower hereunder or by the
performance by Borrower or such Subsidiary of any of its obligations hereunder
or under any other Loan Document, or (b) create or permit to exist or become
effective any encumbrance or restriction on the ability of such Subsidiary to
(i) pay dividends or make other distributions to Borrower or pay any
Indebtedness owed to Borrower, (ii) make loans or advances to Borrower or (iii)
transfer any of its assets or properties to Borrower, the effect of which
encumbrance or restriction would reasonably be to have a Material Adverse
Effect; provided, however, that the foregoing shall not apply to restrictions
and conditions imposed by applicable governmental rules or by this Agreement.
 
 
-27-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
SECTION 4
 
FINANCIAL COVENANTS AND REPORTING
 
Borrower covenants and agrees that so long as the Loan Commitments remain in
effect, or any Letter of Credit, any Loan, any interest on any Loan or any fee
payable to Administrative Agent or any Lender hereunder remains outstanding, or
any other amount then due and payable is owing to Administrative Agent or any
Lender hereunder, and unless the Requisite Lenders (or Administrative Agent if
expressly set forth in this Section 4) shall otherwise give their prior written
consent, Borrower shall perform and comply with, and shall cause its
Subsidiaries to perform and comply with, all covenants in this Section 4. For
purposes of this Section 4, all covenants calculated for Borrower shall be
calculated on a consolidated basis for Borrower and its Subsidiaries.
 
4.1. Leverage Ratio. Borrower shall have at each fiscal quarter end a Leverage
Ratio less than or equal to 3.75:1.0.
 
4.2. Interest Coverage Ratio. Borrower shall have at each fiscal quarter end an
Interest Coverage Ratio greater than or equal to 3.0:1.0.
 
4.3. Net Worth. Borrower shall have at each fiscal quarter end an Adjusted
Consolidated Net Worth not less than $160,000,000.
 
4.4. Financial Statements and Other Reports. Borrower will and will cause its
Subsidiaries to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP (it being understood that quarterly financial
statements are not required to have footnote disclosures or reflect year end
adjustments). Borrower will deliver each of the financial statements and other
reports described below to Administrative Agent.
 
(A) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three fiscal quarters of each fiscal year,
Borrower will deliver consolidated balance sheets of Borrower and its
Subsidiaries, as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flow for such fiscal quarter and for the period
from the beginning of the then current fiscal year of Borrower to the end of
such quarter; provided that delivery within the time period specified above of
copies of Borrower’s Quarterly Report on Form 10-Q prepared in compliance with
the requirements therefore and filed with the Securities and Exchange Commission
(the “SEC”) will be deemed to satisfy the requirements of this Subsection
4.4(A).
 
 
-28-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Year-End Financials. As soon as available and in any event within 105 days
after the end of each fiscal year of Borrower, Borrower will deliver
(i) consolidated balance sheets of Borrower and its Subsidiaries, as at the end
of such year, and the related consolidated statements of income, stockholders’
equity and cash flow for such fiscal year and (ii) a report with respect to the
financial statements from Ernst & Young LLP, or another firm of certified public
accountants selected by Borrower and reasonably acceptable to Administrative
Agent, which report shall be prepared in accordance with Statement of Auditing
Standards No. 58 (the “Statement”), as amended, entitled “Reports on Audited
Financial Statements” and such report shall be “Unqualified” (as such term is
defined in such Statement) ; provided that delivery within the time period
specified above of copies of Borrower’s Annual Report on Form 10-K prepared in
compliance with the requirements therefore and filed with the SEC will be deemed
to satisfy the requirements of this Subsection 4.4(B).
 
(C) Borrower Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.4(A) and
4.4(B), Borrower will deliver a fully and properly completed compliance
certificate in substantially the same form as Exhibit 4.4(C) (each, a
“Compliance Certificate”) signed by the chief financial officer of Borrower.
 
(D) Budgets. As soon as available and in any event no later than 45 days
following the first day of each of Borrower’s fiscal years, Borrower will
deliver a final Budget of Borrower and its Subsidiaries for such fiscal year
approved by Borrower’s senior management and Board of Directors.
 
(E) SEC Filings. Promptly upon their becoming available, Borrower will deliver
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available by Borrower or its Subsidiaries to its or their security
holders and (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Borrower or any of its
Subsidiaries with any securities exchange or with the SEC or any governmental or
private regulatory authority, provided, that, such financial statements and
reports shall be deemed to have been delivered upon the filing of such financial
statements and reports by Borrower through the SEC's EDGAR system or publication
by Borrower of such financial statements and reports on its website.
 
(F) Events of Default, Etc. Promptly upon any executive officer of Borrower
obtaining knowledge of any of the following events or conditions, Borrower shall
deliver copies of all notices given or received by Borrower or any of its
Subsidiaries with respect to any such event or condition and a certificate of
Borrower’s chief executive officer specifying the nature and period of existence
of such event or condition and what action Borrower has taken, is taking and
proposes to take with respect thereto: (i) any condition or event that
constitutes an Event of Default or Default; (ii) any notice that any Person has
given to Borrower or any of its Subsidiaries or any other action taken with
respect to a claimed default or event or condition of the type referred to in
Subsection 6.1(B); or (iii) any event or condition that could reasonably be
expected to have a Material Adverse Effect.
 
(G) Litigation. Promptly upon any executive officer of Borrower obtaining
knowledge of (i) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting Borrower or any of its
Subsidiaries not previously disclosed by Borrower to Administrative Agent which,
in each case, could reasonably be expected to have a Material Adverse Effect or
(ii) any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting Borrower
or any of its Subsidiaries which, in each case, could reasonably be expected to
have a Material Adverse Effect, Borrower will give notice thereof to
Administrative Agent and provide such other information as may be reasonably
available to Borrower to enable Administrative Agent and its counsel to evaluate
such matter.
 
 
-29-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(H) Environmental Notices. Immediately after becoming aware of any material
violation by Borrower or any Signficant Subsidiary of Environmental Laws or
immediately upon receipt of any notice that a Governmental Authority has
asserted that Borrower or any Subsidiary is not in material compliance with
Environmental Laws or that its compliance is being investigated, which, in each
case, could reasonably be expected to have a Material Adverse Effect, Borrower
will give notice to Administrative Agent thereof and provide such other
information as may be reasonably available to Borrower to enable Administrative
Agent and its counsel to reasonably evaluate such matter.
 
(I) ERISA Events. Promptly after becoming aware of any ERISA Event, accompanied
by any materials required to be filed with the PBGC with respect thereto;
promptly after any Borrower’s or any of its Subsidiaries’ receipt of any notice
concerning the imposition of any withdrawal liability under Section 4042 of
ERISA with respect to a Plan; promptly upon the establishment of any Pension
Plan not existing at the Closing Date or the commencement of contributions by
any Borrower or any of its Subsidiaries to any Pension Plan to which any
Borrower or any of its Subsidiaries was not contributing at the Closing Date;
and promptly upon becoming aware of any other event or condition regarding a
Plan or any Borrower’s, or any of its Subsidiaries’ or an ERISA Affiliate’s
compliance with ERISA which could reasonably be expected to have a Material
Adverse Effect, such Borrower will give notice to Administrative Agent thereof
and provide such other information as may be reasonably available to such
Borrower to enable Administrative Agent and its counsel to reasonably evaluate
such matter.
 
(J) Other Information. With reasonable promptness, Borrower will deliver such
other information and data with respect to Borrower or any of its Subsidiaries
as from time to time may be reasonably requested by Administrative Agent.
 
4.5. Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP. Except as otherwise expressly provided, financial statements and other
information furnished to Administrative Agent pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. No “Accounting Changes” (as defined below) shall affect financial
covenants, standards or terms in this Agreement; provided that Borrower shall
prepare footnotes to each Compliance Certificate and the financial statements
required to be delivered hereunder that show the differences between the
financial statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes). “Accounting Changes” means: (i) changes occurring after the
Amendment Date in accounting principles required by GAAP and implemented by
Borrower; (ii) changes occurring after the Amendment Date in accounting
principles recommended by Borrower’s certified public accountants and
implemented by Borrower; and (iii) changes occurring after the Amendment Date in
the method of determining carrying value of Borrower’s or any of its
Subsidiaries’ assets, liabilities or equity accounts. All such adjustments
resulting from expenditures made subsequent to the Amendment Date (including,
but not limited to, capitalization of costs and expenses or payment of
pre-Amendment Date liabilities) shall be treated as expenses in the period the
expenditures are made.
 
 
-30-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, Borrower hereby represents and warrants to Administrative
Agent and each Lender that the following statements are true and correct on the
Amendment Date (assuming consummation of the Acquisition) and on the date of
each request for a Loan or the issuance of a Letter of Credit unless another
date is expressly noted below:
 
5.1. Disclosure. The information furnished by or on behalf of Borrower and its
Subsidiaries contained in this Agreement, the financial statements referred to
in Subsection 5.8 and any other document, certificate, opinion or written
statement furnished to Administrative Agent pursuant to this Agreement or any
other Loan Document (other than projections), taken as a whole, does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections provided by or on behalf of Borrower and its Subsidiaries have been
prepared by management in good faith and based upon assumptions believed by
management to be reasonable at the time the projections were prepared. Borrower
is not aware of any fact which it has not disclosed in writing to Administrative
Agent having or which could reasonably be expect to have a Material Adverse
Effect.
 
5.2. No Material Adverse Effect. Since December 31, 2006, there has been no
event or change in facts or circumstances affecting Borrower or any of its
Subsidiaries which individually or in the aggregate have had or could reasonably
be expected to have a Material Adverse Effect and that have not been disclosed
herein or in the attached Schedules.
 
5.3. Organization, Powers, Authorization and Good Standing.
 
(A) Organization and Powers. Each of Borrower and its Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization (which jurisdiction is set forth on Schedule
5.3(A) as of the Amendment Date). Each of Borrower and its Subsidiaries has all
requisite legal power and authority to own and operate its properties, to carry
on its business as now conducted and proposed to be conducted, to enter into
each Loan Document to which it is a party and to carry out its respective
obligations with respect thereto.
 
(B) Authorization; Binding Obligation. Each of Borrower and its Subsidiaries has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party. This Agreement is, and the other Loan Documents when
executed and delivered will be, the legally valid and binding obligations of the
applicable parties thereto (other than Administrative Agent and Lenders), each
enforceable against each of such parties, as applicable, in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debt or
relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and general principles of equity. 
 
 
-31-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(C) Qualification. Each of Borrower and its Subsidiaries is duly qualified and
authorized to do business and in good standing in each jurisdiction where the
nature of its business and operations requires such qualification and
authorization, except where the failure to be so qualified, authorized and in
good standing could not reasonably be expected to have a Material Adverse
Effect. All jurisdictions in which each such Person is qualified and authorized
to do business are set forth on Schedule 5.3(C) as of the Amendment Date.
 
5.4. Compliance of Agreement, Loan Documents and Borrowings with Applicable Law.
Except as set forth on Schedule 5.4 hereto, the execution, delivery and
performance by Borrower and its Subsidiaries of the Loan Documents to which each
is a party, the borrowings hereunder and the transactions contemplated hereby
and thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval or violate any Applicable Law
relating to Borrower or any of its Subsidiaries, the violation of which could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of Borrower or any of
its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under any Material Contract to which such Person is a party or by which
any of its properties may be bound or any Governmental Approval relating to such
Person, the breach or default of which could reasonably be expected to have a
Material Adverse Effect, or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any property now owned or hereafter acquired
by such Person, the creation or imposition of which could reasonably be expected
to have a Material Adverse Effect.
 
5.5. Compliance with Law; Governmental Approvals. Each of Borrower and its
Subsidiaries (i) has, or has the right to use, all material Governmental
Approvals, including the Licenses, required by any Applicable Law for it to
conduct its business and (ii) is in material compliance with each Governmental
Approval, including the Licenses, applicable to it and in compliance with all
other Applicable Laws relating to it or any of its respective properties the
violation of which could reasonably be expected to have a Material Adverse
Effect. Each such Governmental Approval is in full force and effect, is final
and not subject to review on appeal and is not the subject of any pending or
threatened attack by direct or collateral proceeding.
 
5.6. Tax Returns and Payments. Each of Borrower and its Subsidiaries has duly
filed or caused to be filed, except as set forth on Schedule 5.6, all federal,
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal, state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
where the payment of such tax is being diligently contested in good faith and
adequate reserves therefor have been established in compliance with GAAP. The
charges, accruals and reserves on the books of Borrower and its Subsidiaries in
respect of federal, state, local and other taxes for all fiscal years and
portions thereof are in the judgment of Borrower adequate.
 
 
-32-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
5.7. Environmental Matters. Each of Borrower and its Subsidiaries is in
compliance in all material respects with all applicable Environmental Laws, and
there is no contamination at, under or about the properties or operations of
Borrower and its Subsidiaries, which interfere in any material respect with the
continued operation of such properties or impair in any material respect the
fair saleable value thereof or with such operations, except for any such
violations or contamination as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. 
 
5.8. Financial Statements.
 
(A) Except as set forth on Schedule 5.8, all financial statements concerning
Borrower and its Subsidiaries which have been furnished to Administrative Agent
pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied (except as disclosed therein) and present fairly the
financial condition of the Persons covered thereby as of the date thereof and
the results of their operations for the periods covered thereby and disclose all
material liabilities of Borrower or its Subsidiaries as at the dates thereof.
Neither Borrower nor any of its Subsidiaries has outstanding, as of the
Amendment Date, and after giving effect to the initial Loans hereunder on the
Amendment Date, any Indebtedness for borrowed money other than (i) the Loans and
(ii) the Indebtedness permitted under Subsection 3.1.
 
(B) All Budgets concerning Borrower and its Subsidiaries which have been
furnished to Administrative Agent were prepared in good faith by or on behalf of
Borrower and such Subsidiaries. No fact is known to Borrower which materially
and adversely affects or is reasonably expected to have a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Subsection 5.8(A) or in such information, reports, papers and data or otherwise
disclosed in writing to Administrative Agent prior to the date hereof.
 
5.9. Intellectual Property. Each of Borrower and its Subsidiaries owns, or
possesses through valid licensing arrangements, the right to use all patents,
copyrights, trademarks, trade names, service marks, technology know-how and
processes used in or necessary for the conduct of its business as currently or
anticipated to be conducted (collectively, the “Intellectual Property Rights”),
to its knowledge, without infringing upon any validly asserted rights of others,
except for any Intellectual Property Rights the absence of which could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights the absence of which could not
reasonably be expected to have a Material Adverse Effect.
 
5.10. Litigation, Investigations, Audits, Etc. Except as set forth on Schedule
5.10, there is no action, suit, proceeding or investigation pending against, or,
to the knowledge of Borrower, threatened against or in any other manner relating
adversely to, Borrower or any of its Subsidiaries or any of their respective
properties, including the Licenses, in any court or before any arbitrator of any
kind or before or by any Governmental Authority (including the FCC), except such
as affect the telecommunications industry generally which, in each case or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
None of the actions, suits, proceedings or investigations disclosed on Schedule
5.10 (i) calls into question the validity of this Agreement or any other Loan
Document, or (ii) individually or collectively could reasonably be expected to
result in a judgment or liability not fully covered by insurance which, if
determined adversely to Borrower or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries is the subject of any review or audit by the Internal Revenue
Service or any investigation by any Governmental Authority concerning the
violation or possible violation of any law.
 
 
-33-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
5.11. Employee Labor Matters. Except as set forth on Schedule 5.11, (i) none of
Borrower, its Subsidiaries nor any of their respective employees is subject to
any collective bargaining agreement, (ii) no petition for certification or union
election is pending with respect to the employees of any such Person and no
union or collective bargaining unit has sought such certification or recognition
with respect to the employees of any such Person and (iii) there are no strikes,
slowdowns, unfair labor practice complaints, work stoppages or controversies
pending or, to the best knowledge of Borrower after due inquiry, threatened
between any such Person and its respective employees, other than employee
grievances arising in the ordinary course of business which could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
5.12. ERISA Compliance.
 
(A) Each Plan is in compliance with the applicable provisions of ERISA, the IRC
and other federal or state law except for failures to comply that would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, Borrower and each
ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the IRC, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.
 
(B) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules by Borrower or any of its ERISA Affiliates
with respect to any Plan which has resulted or could reasonably be expected to
have a Material Adverse Effect.
 
(C) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) that could
reasonably be expected to have a Material Adverse Effect; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multi-employer Plan; and (iv) neither Borrower
nor any ERISA Affiliate has engaged in a transaction that could subject any
Person to Section 4069 or 4212(c) of ERISA.
 
 
-34-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
5.13. Communications Regulatory Matters.
 
(A) The Licenses are valid and in full force and effect without conditions
except for such conditions as are generally applicable to holders of such
Licenses. No event has occurred and is continuing which could reasonably be
expected to (i) result in the imposition of a material forfeiture or the
revocation, termination or adverse modification of any such License or
(ii) materially and adversely affect any rights of Borrower or its Subsidiaries
or any other holder thereunder. Borrower has no reason to believe and has no
knowledge that any License will not be renewed in the ordinary course. Except as
disclosed on Schedule 5.10, neither Borrower nor any of its Subsidiaries is a
party to any investigation, notice of violation, order or complaint issued by or
before the FCC or any applicable Governmental Authority, and there are no
proceedings pending by or before the FCC or any applicable Governmental
Authority, which could in any manner threaten or adversely affect the validity
of any License.
 
(B) All of the material properties, equipment and systems owned, leased or
managed by Borrower or its Subsidiaries are, and (to the best knowledge of
Borrower) all such property, equipment and systems to be acquired or added in
connection with any contemplated system expansion or construction will be, in
good repair, working order and condition (reasonable wear and tear excepted) and
are and will be in material compliance with all terms and conditions of the
Licenses and all standards or rules imposed by any Governmental Authority or as
imposed under any agreements with telephone companies and customers.
 
(C) Each of Borrower and its Subsidiaries has paid all material franchise,
license or other fees and charges which have become due pursuant to any
Governmental Approval in respect of its business and has made appropriate
provision as is required by GAAP for any such material fees and charges which
have accrued.
 
5.14. Solvency. Each of Borrower and its Subsidiaries: (i) owns and will own
assets the present fair saleable value of which are (a) greater than the total
amount of liabilities (including contingent liabilities) of Borrower or its
Subsidiaries and (b) greater than the amount that will be required to pay the
probable liabilities of its then existing debts and liabilities as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to Borrower or such Subsidiary; (ii) has capital that
is not unreasonably small in relation to its business as presently conducted or
after giving effect to any contemplated transaction; and (iii) does not intend
to incur and does not believe that it will incur debts and liabilities beyond
its ability to pay such debts and liabilities as they become due.
 
5.15. Investment Company Act. None of Borrower or any of its Subsidiaries is an
“investment company” as that term is defined in and is not otherwise subject to
regulation under, the Investment Company Act of 1940, as amended.
 
5.16. Certain Agreements and Material Contracts. Each of Borrower and its
Subsidiaries has performed all of its material obligations under all loan
agreements, indentures, guarantees, capital leases and Material Contracts and,
to the best knowledge of Borrower, each other party thereto is in compliance
with each such agreement or Material Contract. Each such agreement or Material
Contract is in full force and effect in accordance with the terms thereof.
 
 
-35-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
5.17. Title to Properties. Borrower and each of its Subsidiaries has such title
or leasehold interest in and to the real property or interests therein,
including material easements, licenses and similar rights in real estate, owned
or leased by it as is necessary or desirable to the conduct of its business and
valid and legal title or leasehold interest in and to all of its personal
property, including those reflected on the balance sheets of Borrower delivered
pursuant to Subsection 5.8, except those which have been disposed of by Borrower
subsequent to such date which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder.
 
5.18. Transactions with Affiliates. No Affiliate of Borrower is a party to any
agreement, contract, commitment or transaction with Borrower or has any material
interest in any material property used by Borrower, except as permitted by
Subsection 3.7.
 
5.19. OFAC. None of Borrower or its Subsidiaries (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
5.20. Patriot Act. Each of Borrower and its Subsidiaries is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
SECTION 6
 
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
 
6.1. Event of Default. “Event of Default” shall mean the occurrence or existence
of any one or more of the following:
 
(A) Payment. Failure to repay any outstanding amount of the Loans at the time
required pursuant to this Agreement, or to reimburse Administrative Agent (for
the account of Issuing Lender) for any payment made by Issuing Lender under or
with respect to any Letter of Credit when due, or failure to pay, within five
days after the due date, any interest on any Loan or failure to pay, within five
days after receipt by Borrower of notice from Administrative Agent, any other
amount due under this Agreement or any of the other Loan Documents; or
 
 
-36-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Default in Other Agreements. (i) Failure of Borrower or any of its
Subsidiaries to pay when due or within any applicable grace period any principal
or interest on Indebtedness (other than the Loans) in excess of $5,000,000 or
(ii) any other breach or default of Borrower or any of its Subsidiaries with
respect to the Note Purchase Agreement, any Indebtedness (other than the Loans),
if the effect of such breach or default is to cause or to permit the holder or
holders then to cause such Indebtedness having an aggregate principal amount for
Borrower and its Subsidiaries in excess of $5,000,000 to become or be declared
due prior to its stated maturity; or
 
(C) Breach of Certain Provisions. Failure of Borrower or any of its Subsidiaries
to perform or comply with any term or condition contained in that portion of
Subsection 2.2 relating to Borrower’s or any of its Subsidiaries’ obligation to
maintain insurance, Subsection 2.4, Section 3 or Section 4; or
 
(D) Breach of Warranty. Any representation, warranty, certification or other
statement made by Borrower or any of its Subsidiaries in any Loan Document or in
any statement or certificate at any time given by Borrower or any of its
Subsidiaries in writing pursuant to any Loan Document is false in any material
respect on the date made or deemed made; or
 
(E) Other Defaults Under Loan Documents. Borrower, any of its Subsidiaries or
any other party (other than Administrative Agent or a Lender) breaches or
defaults in the performance of or compliance with any term contained in this
Agreement or the other Loan Documents and such default is not remedied or waived
within 30 days after receipt by Borrower, any such Subsidiary or such other
party of notice from Administrative Agent of such default (other than
occurrences described in other provisions of this Subsection 6.1 for which a
different grace or cure period is specified or which constitute immediate Events
of Default); or
 
(F) Involuntary Bankruptcy; Appointment of Receiver; Etc. (i) A court enters a
decree or order for relief with respect to Borrower or any of its Subsidiaries
in an involuntary case under the Bankruptcy Code, which decree or order is not
stayed or other similar relief is not granted under any applicable federal or
state law within 60 days; or (ii) the continuance of any of the following events
for 60 days unless dismissed, bonded or discharged: (a) an involuntary case is
commenced against Borrower or any of its Subsidiaries, under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or (b) a
decree or order of a court for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or any of its Subsidiaries, or over all or a substantial part of its
property, is entered; or (c) an interim receiver, trustee or other custodian is
appointed without the consent of Borrower or any of its Subsidiaries, for all or
a substantial part of the property of Borrower or any of its Subsidiaries; or
 
(G) Voluntary Bankruptcy; Appointment of Receiver; Etc. Borrower or any of its
Subsidiaries (i) commences a voluntary case under the Bankruptcy Code, files a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts of
Borrower or any of its Subsidiaries, or consents to, or fails to contest in a
timely and appropriate manner, the entry of an order for relief in an
involuntary case, the conversion of an involuntary case to a voluntary case
under any such law, or the appointment of or taking possession by a receiver,
trustee or other custodian of all or a substantial part of the property of
Borrower or any of its Subsidiaries; or (ii) makes any assignment for the
benefit of creditors; or (iii) the Board of Directors or the shareholders of
Borrower or any of its Subsidiaries adopts any resolution or otherwise
authorizes action to approve any of the actions referred to in this Subsection
6.1(G); or
 
 
-37-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(H) Judgment and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving an amount in any individual case or in the
aggregate for Borrower and its Subsidiaries at any time in excess of $5,000,000
(in either case not adequately covered by insurance as to which the insurance
company has not denied coverage) is entered or filed against Borrower or any of
its Subsidiaries or any of their respective assets and remains undischarged,
unvacated, unbonded or unstayed for a period of 60 days or in any event later
than five Business Days prior to the date of any proposed sale thereunder; or
 
(I) Dissolution. Any order, judgment or decree is entered against Borrower or
any of its Subsidiaries decreeing the dissolution or split up of Borrower or any
of its Subsidiaries and such order remains undischarged or unstayed for a period
in excess of 15 days; or
 
(J) Solvency. Borrower or any of its Subsidiaries ceases to be solvent or
Borrower or any of its Subsidiaries admits in writing its present or prospective
inability to pay its debts as they become due; or
 
(K) Injunction. Borrower or any of its Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting all of its business or otherwise for more than 60 days to the
extent that the results of such injunction or restraint could reasonably be
expected to have a Material Adeverse Effect; or
 
(L) ERISA; Pension Plans. (i) Borrower or any of its Subsidiaries fails to make
full payment when due of all amounts which, under the provisions of any employee
benefit plans or any applicable provisions of the IRC, any such Person is
required to pay as contributions thereto and such failure results in or could
reasonably be expected to have a Material Adverse Effect; or (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
such employee benefit plans and such accumulated funding deficiency results in
or could reasonably be expected to have a Material Adverse Effect; or (iii) any
employee benefit plan of Borrower or any of its Subsidiaries loses its status as
a qualified plan under the IRC and such loss results in or could reasonably be
expected to have a Material Adverse Effect; or
 
(M) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void and
Borrower or any applicable Subsidiary fails to promptly correct such cessation
or declaration, or Borrower or any of its Subsidiaries denies that it has any
further liability under any Loan Documents to which it is party, or gives notice
to such effect; or 
 
(N) Licenses and Permits. The loss, suspension or revocation of, or failure to
renew, any license or permit, including any License, now held or hereafter
acquired by Borrower or any of its Subsidiaries, if such loss, suspension,
revocation or failure to renew could reasonably be expected to have a Material
Adverse Effect; or
 
 
-38-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(O) Change in Control. Any Person acquires or beneficially owns, directly or
indirectly, and controls at least 35% of the voting equity in Borrower.
 
6.2. Suspension of Commitments. Upon the occurrence and during the continuation
of any Default or Event of Default, and without limiting any other right or
remedy hereunder, Administrative Agent may with the consent of the Requisite
Lenders or shall upon written instructions from the Requisite Lenders, upon
written notice to Borrower, cease making additional Loans and suspend the
Lenders’ obligation to lend their Pro Rata Share of the Loan Commitments;
provided that, in the case of a Default, if the subject condition or event is
cured to the reasonable satisfaction of the Requisite Lenders (unless otherwise
provided in Subsection 9.2) or waived or removed by the Requisite Lenders
(unless otherwise provided in Subsection 9.2) within any applicable grace or
cure period, any suspended portion of the Loan Commitments shall be reinstated.
 
6.3. Acceleration. Upon the occurrence and during the continuance of any Event
of Default described in the foregoing Subsections 6.1(F) or 6.1(G), the unpaid
principal amount of and accrued interest and fees on the Loans, payments under
the Letters of Credit and all other Obligations (other than Obligations under
any Related Interest Rate Agreement to which a Lender or an Affiliate of a
Lender is a party, which may be accelerated solely in the discretion of the
Lender or Affiliate of a Lender party thereto) shall automatically become
immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other requirements of any kind,
all of which are hereby expressly waived by Borrower, and the obligations of
Lenders to make Loans and issue Letters of Credit shall thereupon terminate.
Upon the occurrence and during the continuance of any other Event of Default,
Administrative Agent may and upon written demand of Requisite Lenders shall by
written notice to Borrower declare all or any portion of the Loans, all or any
Letter of Credit and all or some of the other Obligations (other than
Obligations under any Related Interest Rate Agreement to which a Lender or an
Affiliate of a Lender is a party, which may be accelerated solely in the
discretion of the Lender or Affiliate of a Lender party thereto) to be, and the
same shall forthwith become, immediately due and payable together with accrued
interest thereon, and upon such acceleration the obligations of Lenders to make
Loans and issue Letters of Credit shall thereupon terminate and Borrower shall
immediately comply with the provisions of Subsection 1.18.
 
6.4. Rights of Collection. Upon the occurrence and during the continuation of
any Event of Default and at any time thereafter, unless and until such Event of
Default is cured or waived in writing by Requisite Lenders, Administrative Agent
may exercise on behalf of Lenders all of its rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Obligations.
 
6.5. Consents. Borrower acknowledges that certain transactions contemplated by
this Agreement and the other Loan Documents and certain actions which may be
taken by Administrative Agent or a Lender in the exercise of its rights under
this Agreement and the other Loan Documents may require the consent of a
Governmental Authority. If counsel to Administrative Agent reasonably determines
that the consent of a Governmental Authority is required in connection with the
execution, delivery and performance of any of the aforesaid Loan Documents or
any Loan Documents delivered to Administrative Agent or any Lender in connection
therewith or as a result of any action which may be taken pursuant thereto, then
Borrower, at Borrower’s sole cost and expense, agrees to use its reasonable
efforts, and to cause its Subsidiaries to use their reasonable efforts, to
secure such consent and to cooperate with Administrative Agent and such Lender
in any action commenced by Administrative Agent or any Lender to secure such
consent.
 
 
-39-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
6.6. Performance by Administrative Agent. If Borrower shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents,
Administrative Agent may perform or attempt to perform such covenant, duty or
agreement on behalf of Borrower after the expiration of any cure or grace
periods set forth herein, subject to Applicable Law. In such event, Borrower
shall, at the request of Administrative Agent, promptly pay any amount
reasonably expended by Administrative Agent in such performance or attempted
performance to Administrative Agent, together with interest thereon at the
highest rate of interest in effect upon the occurrence of an Event of Default as
specified in Subsection 1.2(E) from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly agreed that neither
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of Borrower under this Agreement or any
other Loan Document.
 
6.7. Set Off and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply against and on account of any
of the Obligations any and all (A) balances held by such Lender at any of its
offices for the account of Borrower or any of its Subsidiaries (regardless of
whether such balances are then due to Borrower or any of its Subsidiaries), and
(B) all other property at any time held or owing by such Lender to or for the
credit or for the account of Borrower or any of its Subsidiaries; provided, that
no Lender shall exercise any such right without the prior written consent of
Administrative Agent. Any Lender exercising a right to set off shall, to the
extent the amount of any such set off exceeds its Pro Rata Share of the amount
set off, purchase for cash (and the other Lenders shall sell) interests in each
such other Lender’s Pro Rata Share of the Obligations as would be necessary to
cause such Lender to share such excess with each other Lender in accordance with
their respective Pro Rata Shares. Borrower agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such excess to Administrative Agent for the benefit of all Lenders
in accordance with their Pro Rata Shares; provided, that CoBank may exercise its
rights against any equity of CoBank held by Borrower without complying with this
Subsection 6.7.
 
6.8. Application of Payments. Subsequent to the occurrence and during the
continuation of any Default or Event of Default, all payments received by
Lenders (or Affiliates of Lenders party to Related Interest Rate Agreements) on
the Obligations and on the proceeds from the enforcement of the Obligations
shall be applied among Administrative Agent and Lenders (and Affiliates of
Lenders party to Related Interest Rate Agreements) as follows: first, to all
Administrative Agent’s and Lenders’ (and Affiliates of Lenders party to Related
Interest Rate Agreements) fees and expenses then due and payable, other than
such fees and expenses which, in effect, correspond to principal, notional
amount or interest under or with respect to such Related Interest Rate
Agreements; second, to all other expenses then due and payable by any Loan Party
under the Loan Documents; third, to all indemnitee obligations then due and
payable by any Loan Party under the Loan Documents; fourth, to all commitment
and other fees and commissions then due and payable by Borrower under the Loan
Documents; fifth, pro rata to (i) accrued and unpaid interest on the Loans (pro
rata) in accordance with all such amounts due on the Loans and (ii) any
scheduled payments (excluding termination, unwind and similar payments) due to a
Lender or an Affiliate of a Lender on any Related Interest Rate Agreements (pro
rata with all such amounts due); sixth, pro rata to (a) the principal amount of
the Loans (pro rata among all Loans) and (b) any termination, unwind and similar
payments due to a Lender or an Affiliate of a Lender under Related Interest Rate
Agreements (pro rata with all such amounts due); and seventh, to any remaining
amounts due under the Obligations, in that order. Any remaining monies not
applied as provided in this Subsection 6.8 shall be paid to Borrower or any
Person lawfully entitled thereto.
 
 
-40-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
6.9. Adjustments. If any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon in a greater
proportion than any such payment received by any other Lender (other than
pursuant to Subsection 1.11(B)), if any, in respect of such other Lender’s
Loans, or interest thereon, such Benefited Lender shall, to the extent permitted
by Applicable Law, purchase for cash from the other Lenders such portion of each
such other Lender’s Loans as shall be necessary to cause such Benefited Lender
to share the excess payment or benefits ratably with each Lender; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. Borrower agrees that each Lender so purchasing a portion of another
Lender’s Loans may exercise all rights of payment (including rights of set-off)
with respect to such portion as fully as if such Lender were the direct holder
of such portion. This Subsection 6.9 shall not apply to any action taken by
CoBank with respect to equity in it held by Borrower.
 
 
SECTION 7
 
CONDITIONS TO LOANS
 
The obligations of Lenders to make Loans are subject to satisfaction of all of
the applicable conditions set forth below.
 
7.1. Conditions to the Loan on the Amendment Date. The obligations of Lenders to
make the Loan on the Amendment Date are subject to the satisfaction of each of
the following conditions:
 
(A) Executed Loan and Other Documents. (i) This Agreement, (ii) the Notes and
(iii) all other documents and instruments contemplated by such agreements, shall
have been duly authorized and executed by Borrower or other Person, as
applicable, in form and substance satisfactory to Administrative Agent and
Lenders, and Borrower or such other Person, as applicable, shall have delivered
original counterparts thereof to Administrative Agent for delivery to Lenders.
 
(B) Closing Certificates; Opinions.
 
 
-41-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(1) Officers’ Certificate. Administrative Agent shall have received a
certificate from the chief executive officer and vice president, treasurer of
Borrower, in form and substance reasonably satisfactory to Administrative Agent,
to the effect that, to their knowledge after reasonable diligence, all
representations and warranties of Borrower and its Subsidiaries contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date thereof; that neither Borrower nor any of its
Subsidiaries is in violation of any of the covenants contained in this Agreement
and the other Loan Documents; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that Borrower has satisfied each of the closing conditions to
be satisfied hereby.
 
(2) Certificate of Secretary of Borrower. Administrative Agent shall have
received a certificate of the secretary or assistant secretary of Borrower
certifying that attached thereto is a true and complete copy of its articles of
incorporation, and all amendments thereto, certified as of a recent date by the
Secretary of State of the state of its organization; that attached thereto is a
true and complete copy of its bylaws as in effect on the date of such
certification; that attached thereto is a true and complete copy of resolution
of its Board of Directors authorizing the borrowings contemplated hereunder, and
the execution, delivery and performance of this Agreement and the other Loan
Documents; and as to the incumbency and genuineness of the signature of each of
its officers executing Loan Documents.
 
(3) Closing Certification. The Administrative Agent shall have received a
certificate of the chief executive officer and the chief financial officer of
the Borrower, dated the Amendment Date, in form and substance reasonably
acceptable to the Administrative Agent, to the effect that as of the Amendment
Date (i) the Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, are in compliance on a pro forma basis
(after giving effect to the Everest Acquisition and the transactions
contemplated by this Agreement, including Loans to be made on the Amendment
Date) with the covenants set forth in Section 4 for the succeeding 12-month
period based upon the Budgets delivered pursuant to Subsection 4.4(D),
projections relating to the financial impact of the Everest Acquisition and
other reasonable and good faith assumptions, which shall be set forth in such
certification, as to transactions, including the proposed Wireless Sale,
contemplated during such 12-month period and (ii) to the best of such officer’s
knowledge, no Everest Material Adverse Change has occurred.
 
(4) Certificates of Good Standing. Administrative Agent shall have received
certificates as of a recent date of the good standing of Borrower under the laws
of its jurisdiction of organization and such other jurisdictions as are
requested by Administrative Agent.
 
(5) Opinion of Counsel. Administrative Agent shall have received a favorable
opinion of counsel to Borrower addressed to Administrative Agent with respect to
Borrower and the Loan Documents reasonably satisfactory in form and substance to
Administrative Agent.
 
(C) Consents.
 
(1) Governmental and Third Party Approvals. Borrower shall have delivered to
Administrative Agent all necessary material approvals, authorizations and
consents, if any, of all Persons, Governmental Authorities, including the FCC
and all applicable PUCs, and courts having jurisdiction with respect to the
execution and delivery of this Agreement and the other Loan Documents, and all
such approvals shall be in form and substance reasonably satisfactory to
Administrative Agent.
 
 
-42-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(2) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, nor any
adverse ruling received from, any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, as determined by
Administrative Agent in its reasonable discretion, is reasonably likely to
result in a Material Adverse Effect.
 
(D) Fees, Expenses, Taxes, Etc. There shall have been paid by Borrower to
Administrative Agent the fees set forth or referenced in Subsection 1.4 and any
other accrued and unpaid fees or commissions due hereunder (including legal fees
and expenses), and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents. 
 
(E) Miscellaneous.
 
(1) Proceedings and Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent. Administrative Agent shall have received copies of all
other instruments and other evidence as Administrative Agent or any Lender may
request, in form and substance reasonably satisfactory to Administrative Agent
and Lenders, with respect to the transactions contemplated by this Agreement and
the taking of all actions in connection therewith.
 
(2) Litigation, Investigations, Audits, Etc. There is no action, suit,
proceeding or investigation pending against, or, to the knowledge of Borrower
after due inquiry, threatened against or in any other manner relating adversely
to, Borrower or any of its Subsidiaries or any of their respective properties,
including the Licenses, in any court or before any arbitrator of any kind or
before or by any Governmental Authority (including the FCC), except such as
affect the telecommunications industry generally, that would reasonably be
expected to have a Material Adverse Effect.
 
(3) Conditions to Everest Acquisition Satisfied. The Administrative Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all conditions precedent to the consummation of the
Everest Acquisition, other than the payment of the purchase price thereunder,
have been satisfied on substantially the terms set forth in the Purchase and
Sale Agreement, dated as of December 6, 2007, relating to the Everest
Acquisition, subject only to such amendments, modifications or changes thereto
or waivers as shall have been consented to by each of the Lenders.
 
7.2. Conditions to All Loans. The obligations of Lenders to make Loans,
including the Loan on the Amendment Date, and of Issuing Lenders to issue
Letters of Credit, including the initial Letter of Credit, on any date (each
such date a “Funding Date”), are subject to the further conditions precedent set
forth below.
 
 
-43-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(1) Administrative Agent shall have received, in accordance with the provisions
of Subsection 1.3, a Notice of Borrowing requesting an advance of a Loan or such
notice as Issuing Lender shall require for the issuance of a Letter of Credit.
 
(2) The representations and warranties contained in Section 5 of this Agreement
and elsewhere herein and in the Loan Documents shall be (and each request by
Borrower for a Loan or a Letter of Credit shall constitute a representation and
warranty by Borrower that such representations and warranties are) true and
correct in all material respects on and as of such Funding Date to the same
extent as though made on and as of that date, except for any representation or
warranty limited by its terms to a specific date and taking into account any
amendments to the Schedules or Exhibits as a result of any disclosures made in
writing by Borrower to Administrative Agent after the Amendment Date so long as
what is being disclosed does not give rise to a Default or an Event of Default.
 
(3) No event shall have occurred and be continuing or would result from the
consummation of the borrowing or issuance contemplated that would constitute an
Event of Default or a Default.
 
(4) No order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport to enjoin or restrain any Lender from making any Loan or
Issuing Lender from issuing any Letter of Credit.
 
(5) Since December 31, 2006, there shall not have occurred any event or
condition that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(6) All Loan Documents shall be in full force and effect.
 
 
SECTION 8
 
ASSIGNMENT AND PARTICIPATION
 
8.1. Assignments and Participations in Loans and Notes.
 
(A) General. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Subsection 8.1(B), (ii) by way of participation in accordance with
the provisions of Subsection 8.1(D), or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Subsection 8.1(F) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 8.1(D) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. In the event of an
assignment pursuant to this Subsection 8.1, if a new Note is requested by the
Person to which interests are to be assigned, Borrower shall, upon surrender of
the assigning Lender’s Note, issue a new Note to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned. Each
Lender may furnish any information concerning Loan Parties and their
Subsidiaries in the possession of that Lender from time to time to assignees and
Participants (including prospective assignees and Participants), subject to the
provisions of Subsection 9.13. Notwithstanding anything contained in this
Agreement to the contrary, so long as the Requisite Lenders shall remain capable
of making LIBOR Loans, no Person shall become a “Lender” hereunder unless such
Person shall also be capable of making LIBOR Loans.
 
 
-44-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(B) Assignments by the Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan Commitments and the Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
 

 
(i)
Minimum Amounts.

 

(a)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loan Commitment and the Loans at the time owing to it or in the case of
an assignment to another Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

     

  (b) in any case not described in Subsection 8.1(B)(i)(a), the aggregate amount
of the Loan Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Loan Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
an “Effective Date” is specified in the Assignment and Assumption, as of the
Effective Date) shall not be less than $3,000,000, in the case of any assignment
in respect of a revolving facility, or $1,000,000, in the case of any assignment
in respect of a term facility, unless each of Administrative Agent and, so long
as no Default or Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

 
(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Loan Commitments assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

 

 
(iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by of Subsection 8.1(B)(i)(b) and, in addition:

 
 
-45-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 

(a) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and provided that
assignments by CoBank to institutions chartered under the Farm Credit System
shall not require written consent of the Borrower; and

     

  (b) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Facility
if such assignment is to a Person that is not a Lender with a Loan Commitment in
respect of such Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

 
(iv)
Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

 
(v)
No Assignment to the Borrower. No such assignment shall be made to Borrower or
any of the Borrower’s Affiliates or Subsidiaries.

 

 
(vi)
No Assignment to Natural Persons. No such assignment shall be made to a natural
person.

 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of a Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).
 
(C) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Denver, Colorado a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Loan Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
 
-46-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
(D) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
CoBank reserves the right to assign or sell participations in all or any part of
its Pro Rata Share of each Loan Commitment on a non-patronage basis.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating to
amendments requiring unanimous consent of the Lenders that affects such
Participant; provided , further, that with respect to any bank that is a member
of the Farm Credit System that has purchased a participation in excess of
$10,000,000 from Administrative Agent, such member shall have the right to make
elections and vote under Subsection 1.8 as to its portion. Subject to Subsection
8.1(E), Borrower agrees that each Participant shall be entitled to the benefits
of Subsections 1.11, 1.13 and 1.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Subsection 8.1(B). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Subsection 6.7 as though it were a Lender, provided such Participant agrees
to be subject to Subsection 6.7 as though it were a Lender.
 
(E) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Subsections 1.11, 1.13 and 1.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and after
disclosure in writing of such greater payment to the extent such Participant has
knowledge of the circumstances giving rise to such greater payment at the time
of such sale. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Subsection 1.13 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Subsection 1.13(B) as though
it were a Lender.
 
(F) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
-47-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
8.2. Administrative Agent.
 
(A) Appointment. Each Lender hereby irrevocably appoints and authorizes CoBank,
as Administrative Agent, to act as Administrative Agent hereunder and under any
other Loan Document with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and any other Loan Document,
together with such other powers as are reasonably incidental thereto.
Administrative Agent is authorized and empowered to amend, modify or waive any
provisions of this Agreement or the other Loan Documents on behalf of Lenders,
subject to the requirement that the consent of certain Lenders or all Lenders,
as appropriate, be obtained in certain instances as provided in this Agreement.
CoBank hereby agrees to act as Administrative Agent on the express conditions
contained in this Subsection 8.2. The provisions of this Subsection 8.2 are
solely for the benefit of Administrative Agent and Lenders, and Borrower shall
have no rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as an Administrative Agent of Lenders and Administrative Agent
shall not assume or be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Loan Party or their respective
Affiliates. Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact that it selects with reasonable care.
 
(B) Nature of Duties. The duties of Administrative Agent shall be mechanical and
administrative in nature. Administrative Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Loan Documents, express or implied, is intended to or
shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein. Each Lender expressly acknowledges that none of
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representation or warranty to it
and that no act by Administrative Agent or any such Person hereafter taken,
including any review of the affairs of Borrower or any of its Subsidiaries,
shall be deemed to constitute any representation or warranty by Administrative
Agent to any Lender. Each Lender represents to Administrative Agent that (i) it
has, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, properties, financial and other condition and creditworthiness of
Borrower and its Subsidiaries and made its own decision to enter into this
Agreement and extend credit to Borrower hereunder, and (ii) it will,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action hereunder and under the other Loan Documents and to
make such investigation as it deems necessary to inform itself as to the
business, prospects, operations, properties, financial and other condition and
creditworthiness of Loan Parties. Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than as
expressly required herein). If Administrative Agent seeks the consent or
approval of any Lenders to the taking or refraining from taking of any action
hereunder, then Administrative Agent shall send notice thereof to each Lender.
Administrative Agent shall promptly notify each Lender any time that Requisite
Lenders have instructed Administrative Agent to act or refrain from acting
pursuant hereto.
 
 
-48-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
(C) Rights, Exculpation, Etc. Administrative Agent, its Affiliates and any of
their or their Affiliates’ respective officers, directors, employees, agents or
attorneys-in-fact shall not be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that each such entity shall be liable with respect
to its own gross negligence, bad faith or willful misconduct. Administrative
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them). In performing its functions and duties
hereunder, Administrative Agent shall exercise the same care which it would in
dealing with loans for its own account, but Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any of the
Loan Documents or the transactions contemplated thereby, or for the financial
condition of Loan Parties. Administrative Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Loan Documents Administrative Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents (i) if such action or omission
would, in the reasonable opinion of Administrative Agent, violate any Applicable
Law or any provision of this Agreement or any other Loan Document, or (ii) until
it shall have received such instructions from Requisite Lenders or all of
Lenders, as applicable. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or refraining from acting under this Agreement, the
Notes, or any of the other Loan Documents in accordance with the instructions of
Requisite Lenders, except in connection with its own gross negligence, bad faith
or willful misconduct.
 
(D) Reliance. Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, telecopy or telegram) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and with respect to all matters pertaining to this
Agreement or any of the Loan Documents and its duties hereunder or thereunder,
upon advice of counsel selected by it in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Loan Documents.
 
 
-49-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
(E) Indemnification. Lenders will reimburse and indemnify Administrative Agent
and its Affiliates and its and its Affiliates’ officers, directors, employees,
agents, and attorneys-in-fact (collectively, “Representatives”), on demand (to
the extent not actually reimbursed by Borrower, but without limiting the
obligations of Borrower under this Agreement) for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, attorneys’ fees and expenses),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent or its Representatives
(i) in any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by Administrative Agent or its
Representatives under this Agreement or any of the Loan Documents, and (ii) in
connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Pro Rata Share; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from Administrative Agent’s or its Representatives’
gross negligence, bad faith or willful misconduct. If any indemnity furnished to
Administrative Agent or its Representatives for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The obligations of Lenders under this Subsection 8.2(E) shall survive
the payment in full of the Obligations and the termination of this Agreement.
 
(F) Administrative Agent Individually. With respect to its obligations under the
Loan Commitments, the Loans made by it, and the Notes issued to it,
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders” or “Requisite
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity as a Lender
or as one of the Requisite Lenders. Administrative Agent may lend money to, and
generally engage in any kind of banking, trust or other business with, Loan
Parties as if it were not acting as Administrative Agent pursuant hereto.
 
(G) Notice of Default. Administrative Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any of the Loan Documents or the
financial condition of Borrower or any of its Subsidiaries, or the existence or
possible existence of any Default or Event of Default. Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless Administrative Agent shall have received written
notice from Borrower or a Lender referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that Administrative Agent receives such a notice,
Administrative Agent will give notice thereof to Lenders as soon as reasonably
practicable; provided, that if any such notice has also been furnished to
Lenders, Administrative Agent shall have no obligation to notify Lenders with
respect thereto. Administrative Agent shall (subject to this Subsection 8.2)
take such action with respect to such Default or Event of Default as shall
reasonably be directed by Requisite Lenders; provided, further, that, unless and
until Administrative Agent shall have received such directions, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as they
shall deem advisable and in the best interests of Lenders.
 
 
-50-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
(H) Successor Administrative Agent.
 
(a) Resignation. Administrative Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least 30 Business
Days’ prior written notice to Borrower and Lenders. Such resignation shall take
effect upon the acceptance by a successor Administrative Agent of appointment
pursuant to clause (b) below or as otherwise provided below.
 
(b) Appointment of Successor. Upon any such notice of resignation or removal
pursuant to clause (a) above, Requisite Lenders shall (and if no Event of
Default or Default shall have occurred and be continuing, upon receipt of
Borrower’s prior consent, which shall not be unreasonably withheld or delayed),
appoint a successor Administrative Agent from among Lenders or another financial
institution. If a successor Administrative Agent shall not have been so
appointed within the 30 Business Day period referred to in clause (a) above, the
retiring Administrative Agent, upon notice to Borrower, shall then appoint a
successor Administrative Agent from among Lenders who shall serve as
Administrative Agent until such time, if any, as Requisite Lenders, upon receipt
of Borrower’s prior written consent (if required under the first sentence of
this paragraph), which shall not be unreasonably withheld or delayed, appoint a
successor Administrative Agent as provided above.
 
(c) Successor Agent. Upon the acceptance of any appointment as Administrative
Agent under the Loan Documents by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any retiring Administrative
Agent’s resignation as Administrative Agent under the Loan Documents, the
provisions of this Subsection 8.2 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under the
Loan Documents.
 
(I) Dissemination of Information. Administrative Agent will use its best efforts
(except where otherwise provided herein) to provide Lenders with any information
received by Administrative Agent from Borrower which is required to be provided
to a Lender hereunder or which is otherwise requested by any Lender, provided
that Administrative Agent shall not be liable to Lenders for any failure to do
so, except to the extent that such failure is attributable to Administrative
Agent’s or its Representatives’ gross negligence, bad faith or willful
misconduct.
 
8.3. Consents; Notices.
 
In the event Administrative Agent requests the consent of a Lender and does not
receive a written consent or denial thereof within ten Business Days after such
Lender’s receipt of such request, then such Lender will be deemed to have denied
the giving of such consent.
 
 
-51-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
8.4. Disbursement of Funds. Administrative Agent shall advise each Lender by
telephone or telecopy of the amount of such Lender’s Pro Rata Share of any Loan
requested by Borrower no later than 11:00 a.m. (Denver, Colorado time) at least
two Business Days immediately preceding the Funding Date applicable thereto (in
the case of LIBOR Loans), otherwise on the Business Day immediately preceding
the Funding Date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Pro Rata Share of such requested Loan, in
same day funds, by wire transfer to Administrative Agent’s account by no later
than 1:00 p.m. (Denver, Colorado time) on such Funding Date. If any Lender fails
to pay the amount of its Pro Rata Share forthwith upon Administrative Agent’s
demand, Administrative Agent shall promptly notify Borrower, and Administrative
Agent shall disburse to Borrower, by wire transfer of immediately available
funds, that portion of such Loan as to which Administrative Agent has received
funds. In such event, Administrative Agent may, on behalf of any Lender not
timely paying Administrative Agent, disburse funds to Borrower for Loans
requested, subject to the provisions of Subsection 8.5(B). Each such Lender
shall reimburse Administrative Agent on demand for all funds disbursed on its
behalf by Administrative Agent. Nothing in this Subsection 8.4 or elsewhere in
this Agreement or the other Loan Documents, including the provisions of
Subsection 8.5, shall be deemed to require Administrative Agent (or any other
Lender) to advance funds on behalf of any Lender or to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that Administrative Agent or Borrower may have against any Lender as a result of
any default by such Lender hereunder.
 
8.5. Disbursements of Loans; Payments.
 
(A) Pro Rata Treatment; Application. Upon receipt by Administrative Agent of
each payment from Borrower hereunder, other than as described in the succeeding
sentence, Administrative Agent shall promptly credit each Lender’s account with
its Pro Rata Share of such payment in accordance with such Lender’s Pro Rata
Share and shall promptly wire advice of the amount of such credit to each
Lender. Each payment to Administrative Agent of its fees shall be made in like
manner, but for the account of Administrative Agent.
 
(B) Availability of Lender’s Pro Rata Share.
 
(a) Unless Administrative Agent has been notified by a Lender prior to a Funding
Date of such Lender’s intention not to fund its Pro Rata Share of the Loan
amount requested by Borrower, and Administrative Agent has given notice pursuant
to Subsection 8.4, Administrative Agent may assume that such Lender will make
such amount available to Administrative Agent on the Funding Date. If such
amount is not, in fact, made available to Administrative Agent by such Lender
when due, and Administrative Agent disburses funds to Borrower on behalf of such
Lender, Administrative Agent will be entitled to recover such amount on demand
from Borrower, without set-off, counterclaim or deduction of any kind, with
interest thereon at the rate per annum then applicable to such Loan.
 
(b) Nothing contained in this Subsection 8.5(B) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Administrative Agent or Borrower may have against such Lender as a result of a
default by such Lender under this Agreement.
 
(c) Without limiting the generality of the foregoing, each Lender shall be
obligated to fund its Pro Rata Share of any Revolving Loan made after any Event
of Default or acceleration of the Obligations with respect to any draw on a
Letter of Credit.
 
 
-52-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(C) Return of Payments.
 
(a) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrower and such related payment is not received by
Administrative Agent, then Administrative Agent will be entitled to recover such
amount from such Lender without set-off, counterclaim or deduction of any kind.
 
(b) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to Borrower or paid
to any other Person pursuant to any solvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement, Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Administrative Agent on demand any portion
of such amount that Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as Administrative Agent is required
to pay to Borrower or such other Person, without set-off, counterclaim or
deduction of any kind.
 
 
SECTION 9
 
MISCELLANEOUS
 
9.1. Indemnities. Borrower agrees to indemnify, pay, and hold Administrative
Agent and each Lender and their respective Affiliates and the respective
officers, directors, employees, agents, and attorneys of Administrative Agent,
each Lender and their respective Affiliates (the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits and claims of any kind or nature whatsoever that may
be imposed on, incurred by, or asserted against the Indemnitee as a result of
Administrative Agent and each Lender being a party to this Agreement or
otherwise in connection with this Agreement; provided, that Borrower shall have
no obligation to an Indemnitee hereunder with respect to liabilities arising
from the negligence or willful misconduct of that Indemnitee as determined by a
court of competent jurisdiction; provided further, however, that Borrower’s
obligations to indemnify or compensate any Indemnitee for taxes shall be subject
to Subsection 1.13. This Subsection 9.1 and all indemnification provisions
contained within any other Loan Document shall survive the termination of this
Agreement.
 
 
-53-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
9.2. Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Agreement, the
Notes or any of the other Loan Documents (other than any Related Interest Rate
Agreement, which may only be amended, modified or terminated, or any provision
thereof waived, in accordance with the terms thereof), or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided, that, notwithstanding any other provision of this
Agreement to the contrary and except, with respect to an assignee or assignor
hereunder, to the extent permitted by any applicable Assignment and Assumption,
no amendment, modification, termination or waiver shall, unless in writing and
signed by Borrower and all Lenders affected thereby, do any of the following:
(i) increase any Lender’s Pro Rata Share of any Loan Commitment or change a pro
rata payment of any Lender; (ii) reduce the principal of, rate of interest on
(except as contemplated by Subsection 1.2) or fees payable with respect to any
Loan; provided, however, that only the consent of the Requisite Lenders shall be
necessary (a) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or fees at the Default Rate or (b) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder; (iii) extend the Revolving Loan
Expiration Date, the any Term Loan Maturity Date or extend any other scheduled
date on which any Obligation is to be paid (but excluding mandatory
prepayments); (iv) change the percentage of Lenders which shall be required for
Lenders or any of them to take any action hereunder; (v) amend or waive this
Subsection 9.2 or the definitions of the terms used in this Subsection 9.2
insofar as the definitions affect the substance of this Subsection 9.2; or (vi)
consent to the assignment, delegation or other transfer by Borrower of any of
its rights and obligations under any Loan Document; and provided, further, that
no amendment, modification, termination or waiver affecting the rights or duties
of Administrative Agent or under any Loan Document shall in any event be
effective, unless in writing and signed by Administrative Agent, in addition to
Lenders required hereinabove to take such action. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for Administrative Agent to take
Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note, except to the extent that
all Notes have been amended with the consent of Requisite Lenders as permitted
herein. No notice to or demand on Borrower or any other Person in any case shall
entitle Borrower or such Person to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Subsection 9.2 shall be binding upon
each holder of the Notes at the time outstanding, each future holder of the
Notes, and, if signed by Borrower, on Borrower.
 
In connection with any such proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (such proposed amendment,
modification, waiver or termination, a “Proposed Change”), if the consent of the
Requisite Lenders is obtained to such Proposed Change, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Subsection 9.2 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender and provided no Event of
Default has occurred and is then continuing, then Borrower shall have the right
to cause each such Non-Consenting Lender to (and such Non-Consenting Lender
shall) transfer or assign, without recourse, all of the rights, obligations and
interests of each such Non-Consenting Lender or with respect to this Agreement
to one or more assignees (in accordance with and subject to the restrictions
contained in Subsection 8.1(B)) approved by Administrative Agent, which approval
shall not be unreasonably withheld, so long as at the time of such transfer or
assignment, each such assignee consents to such Proposed Change; provided,
however, that no Non-Consenting Lender shall be obligated to make any such
assignment unless, (x) such assignment shall not conflict with any law or any
rule, regulation or order of any Governmental Authority and (y) such assignee
shall pay to the affected Non-Consenting Lender in immediately available funds
on the date of such assignment the principal of and interest accrued to the date
of payment on the Loans made by such Non-Consenting Lender and all fees owed to
such Non-Consenting Lender hereunder and all other amounts accrued for such
Non-Consenting Lender’s account or owed to it hereunder. In furtherance of the
foregoing, each Non-Consenting Lender agrees to execute an Assignment and
Assumption to reflect such assignment, but regardless of whether such Assignment
and Assumption is executed, such Non-Consenting Lender’s rights hereunder,
except rights under Subsection 9.1 with respect to actions prior to such date,
shall cease from and after the date of tender by the assignee to such
Non-Consenting Lender of the amount specified by clause (y) above.
 
 
-54-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
 
9.3. Notices. Any required notice or other communication shall be in writing
addressed to the respective party as set forth below and may be personally
delivered, telecopied, sent by overnight courier service or U.S. mail and shall
be deemed to have been given: (i) if delivered in person, when delivered; (ii)
if delivered by telecopy, on the date of confirmed transmission if transmitted
on a Business Day before 2:00 p.m. (Denver, Colorado time) and otherwise on the
Business Day next succeeding the date of transmission; (iii) if delivered by
overnight courier, two days after delivery to the courier properly addressed; or
(iv) if delivered by U.S. mail, four Business Days after deposit with postage
prepaid and properly addressed.
 
Notices shall be addressed as follows:
 

 
If to Borrower:
SureWest Communications
200 Vernon Street
Roseville, CA 95678
Attn: Chief Financial Officer
Fax: (916) 786-1800

 

 
with a copy to:
SureWest Communications
200 Vernon Street
Roseville, CA 95678
Attn: Vice President, Treasurer
Fax: (916) 786-1800

 

 
If to Administrative Agent:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attn: Communications & Energy Banking Group
Fax: (303) 224-2639


9.4. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Administrative Agent or any Lender to exercise, nor any partial
exercise of, any power, right or privilege hereunder or under any other Loan
Documents shall impair such power, right, or privilege or be construed to be a
waiver of any Default or Event of Default. All rights and remedies existing
hereunder or under any other Loan Document are cumulative to and not exclusive
of any rights or remedies otherwise available.
 
 
-55-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
9.5. Payments Set Aside. To the extent that Borrower or any other Person makes
payment(s) or Administrative Agent enforces its Liens or Administrative Agent or
any Lender exercises its right of set-off, and such payment(s) or the proceeds
of such enforcement or set-off is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid by anyone
(whether by demand, litigation, settlement or otherwise), then to the extent of
such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.
 
9.6. Severability. The invalidity, illegality, or unenforceability in any
jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.
 
9.7. Lenders’ Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several and not joint and no Lender shall
be responsible for the obligation or commitment of any other Lender hereunder.
In the event that any Lender at any time should fail to make an Loan as herein
provided, Lenders, or any of them, at their sole option, may make the Loan that
was to have been made by the Lender so failing to make such Loan. Nothing
contained in any Loan Document and no action taken by Administrative Agent or
any Lender pursuant hereto or thereto shall be deemed to imply or construe
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall each
be a separate and independent debt.
 
9.8. Headings. Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.
 
9.9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.
 
9.10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
except that Borrower may not assign its rights or obligations hereunder without
the written consent of all Lenders.
 
9.11. No Fiduciary Relationship. No provision in the Loan Documents and no
course of dealing between the parties shall be deemed to create any fiduciary
duty owing to Borrower or its Affiliates by Administrative Agent or any Lender.
 
9.12. Construction. Administrative Agent, or each Lender and Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be constructed as if jointly
drafted by Administrative Agent, each Lender and Borrower.
 
 
-56-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
9.13. Confidentiality. Administrative Agent and Lenders agree to hold any
confidential information that they may receive from Borrower or its Subsidiaries
pursuant to this Agreement in confidence, except for disclosure: (i) on a
confidential basis to directors, officers, employees, agents or legal counsel,
independent public accountants and other professional advisors of Administrative
Agent or Lenders or their respective Affiliates; (ii) to regulatory officials
having jurisdiction over Administrative Agent or Lenders or their Affiliates;
(iii) as required or requested by Applicable Law or legal process; or (iv) in
connection with any legal proceeding between or among Administrative Agent or
Lenders or their Affiliates and Borrower and/or their respective Subsidiaries or
Affiliates (provided that, in the event Administrative Agent or Lenders or their
Affiliates are so required to disclose such confidential information pursuant to
clauses (iii) or (iv) of this Subsection 9.13, Administrative Agent or Lenders
shall promptly notify Borrower (unless legally prohibited from so doing), so
that Borrower or any of its Subsidiaries may seek, at its sole cost and expense,
a protective order or other appropriate remedy); and (v) to another Person in
connection with a disposition or possible disposition to that Person of all or
part of that Lender’s interests hereunder or a participation interest in its Pro
Rata Share, provided that such disclosure is made subject to an appropriate
confidentiality agreement on terms substantially similar to this Subsection
9.13. For purposes of the foregoing, “confidential information” shall mean all
information respecting Borrower or its Affiliates or Subsidiaries, other than
(A) information previously filed by Borrower or its Affiliates or Subsidiaries
with any Governmental Authority and available to the public or otherwise made
available by Borrower or any of its Affiliates to third parties on a
non-confidential basis, (B) information previously published in any public
medium from a source other than, directly or indirectly, Lenders in violation of
this Subsection 9.13 and (C) information obtained by Administrative Agent or
Lenders from a source independent of Borrower or its Subsidiaries, which source
is not actually known to Administrative Agent or Lenders to be bound by a duty
of confidentiality with respect to such information.
 
9.14. Consent to Jurisdiction and Service of Process. 
 
(1) BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL COURT OR COLORADO STATE COURT IN THE STATE OF COLORADO
HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS. BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT
OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.
 
(2) BORROWER HEREBY AGREES THAT SERVICE OF THE SUMMONS AND COMPLAINT AND ALL
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, A COPY OF SUCH
PROCESS TO BORROWER AT THE ADDRESS TO WHICH NOTICES TO BORROWER ARE THEN TO BE
SENT PURSUANT TO SUBSECTION 9.3 AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT
BE REQUIRED. NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY
ANY OTHER METHOD PERMITTED BY LAW.
 
 
-57-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
9.15. Waiver of Jury Trial. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER EACH
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY DEALINGS BETWEEN ANY THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER EACH ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER,
ADMINISTRATIVE AGENT AND EACH LENDER EACH FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. BORROWER,
ADMINISTRATIVE AGENT AND EACH LENDER ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF EACH OF THEM.
 
9.16. Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, the issuances of Letters of
Credit and the execution and delivery of the Notes. Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrower set
forth in Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 shall survive
the payment of the Loans, the payment of the Letter of Credit Liabilities and
the termination of this Agreement.
 
9.17. Entire Agreement. This Agreement, the Notes and the other Loan Documents
referred to herein embody the final, entire agreement among the parties hereto
and supersede any and all prior commitments, agreements, representations,
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.
 
 
-58-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
9.18. Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.
 
9.19. Patriot Act. Administrative Agent notifies Borrower and its Subsidiaries
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each of Borrower and
its Subsidiaries, which information includes the name and address of such entity
and other information that will allow Administrative Agent to identify such in
accordance with the Patriot Act. Each of Borrower and its Subsidiaries shall
provide to the extent commercially reasonable, such information and take such
other actions as are reasonably requested by Administrative Agent in order to
assist Administrative Agent in maintaining compliance with the Patriot Act.
 
9.20. Effectiveness of Amendment and Restatement; No Novation. The amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement shall be
effective as of the Amendment Date. All obligations and rights of Borrower and
its Subsidiaries and Administrative Agent arising out of or relating to the
period commencing on the Amendment Date shall be governed by the terms and
provisions of this Agreement; the obligations of and rights of Borrower, its
Subsidiaries, Lenders and Administrative Agent arising out of or relating to the
period prior to the Amendment Date shall continue to be governed by the Existing
Credit Agreement without giving effect to the amendment and restatements
provided for herein. This Agreement shall not constitute a novation or
termination of Borrower’s or any of its Subsidiary’s obligations under the
Existing Credit Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of Borrower and its Subsidiaries
under the such documents, notes and agreements, and each Borrower and its
Subsidiaries hereby reaffirms all such obligations and covenants, as amended and
restated hereby.
 
 
SECTION 10
 
DEFINITIONS
 
10.1. Certain Defined Terms. The terms defined below are used in this Agreement
as so defined. Terms defined in the preamble and recitals to this Agreement are
used in this Agreement as so defined.
 
“Acquired Indebtedness” shall mean Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary or at the
time it merges or consolidates with or into Borrower or any of its Subsidiaries
or assumed in connection with the acquisition of assets from such Person and in
each case not incurred by such Person in connection with, or in anticipation or
contemplation of, such Person becoming a party to the Credit Agreement or such
acquisition, merger or consolidation and which Indebtedness is without recourse
to Borrower or any Subsidiary or to any of their respective properties or assets
other than the Person or the assets to which such Indebtedness related prior to
the time such Person became a Subsidiary or the time of such acquisition, merger
or consolidation. Acquired Indebtedness shall not include any Indebtedness that
refinances or replaces any Acquired Indebtedness.
 
 
-59-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Adjusted Consolidated Net Worth” means, as of any date of determination, the
result of (i) Consolidated Net Worth minus (ii) the sum of Restricted
Investments incurred after December 9, 1998 in excess of 10% of Consolidated Net
Worth, all as of the such date of determination.
 
“Adjustment Date” means each date which is the fifth (5th) Business Day after
the receipt by Administrative Agent of (i) each Compliance Certificate delivered
by Borrower pursuant to Subsection 4.4(C) and (ii) in the case a decrease in an
applicable margin is warranted, a written notice from Borrower to decrease such
margin.
 
“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.
 
“Affiliate” means any Person: (i) directly or indirectly controlling, controlled
by, or under common control with, Borrower or any of its Subsidiaries; (ii)
directly or indirectly owning or holding five percent (5%) or more of any equity
interest in Borrower or any of its Subsidiaries; or (iii) five percent (5%) or
more of whose voting stock or other equity interest is directly or indirectly
owned or held by Borrower or any of its Subsidiaries. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.
 
“Amendment Date” means the date hereof.
 
“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.
 
“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any of its
Subsidiaries, of any of the following: (i) any of the capital stock or the
ownership interests of any of its Subsidiaries, or (ii) any or all of its
assets.


“Assignment and Assumption” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitment, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).
 
 
-60-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Available Revolving Commitment” means, at any time, the Revolving Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
sum of (a) aggregate principal balance of all Revolving Loans, (b) the Letter of
Credit Liability then outstanding and (c) the aggregate principal amount of the
Swingline Loans then outstanding.
 
“Banking Day” means a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.
 
“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest established by CoBank from time to time as its CoBank Base
Rate, which rate is intended by CoBank to be a reference rate and not its lowest
rate. The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change thereof.
 
“Base Rate Loan” means, at any time, the aggregate amount of all Loans then
bearing interest at the rate determined by reference to the Base Rate.
 
“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).
 
“Budget” means, for Borrower prepared on a segment basis, (i) profit and loss
statements and (ii) cash flow statements, all prepared on a consistent basis
with Borrower’s or such Subsidiaries’ historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.
The Budget represents and will represent as of the date thereof the good faith
estimate of Borrower and its senior management concerning the course of its
business. Notwithstanding the foregoing, the Budget for the 2008 fiscal year
delivered on or prior to the Amendment Date shall not be required to include
information relating to the Everest Acquisition or the Wireless Sale; provided,
that Borrower shall deliver to Administrative Agent an updated Budget for the
2008 fiscal year including such information following the approval of such
updated Budget by Borrower’s Board of Directors.
 
“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of Colorado, or is a day on which banking
institutions located in such state are closed or which the Federal Reserve Banks
are closed, and (ii) with respect to all notices, determinations, fundings and
payments in connection with LIBOR Loans, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank LIBOR market.
 
“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.
 
 
-61-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.
 
“Cash Equivalents” means: (i) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one (1) year from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Rating Service or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’ acceptances maturing within one (1)
year from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from, any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $500,000,000; and (iv) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks having membership in the Federal Deposit Insurance Corporation
in amounts at any one such institution not exceeding the lesser of $100,000 or
the maximum amount of insurance applicable to the aggregate amount of Borrower’s
deposits at such institution.
 
“Closing Date” means May 1, 2006.
 
“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.
 
“Consolidated Net Assets” means, on a consolidated basis for Borrower and its
Subsidiaries, total assets minus the sum of (a) Restricted Investments and (b)
current liabilities.
 
“Consolidated Net Worth” means the consolidated stockholders’ equity of Borrower
and its Subsidiaries.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Loan or participation in any Letter of Credit or Swingline Loans required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.
 
“Directories Sale” means the sale of Borrower’s directories business in
accordance with the terms of that certain Share Purchase Agreement, dated as of
January 28, 2007, by and among Borrower, SureWest Directories, a California
corporation, and GateHouse Media, Inc., a Delaware corporation.
 
 
-62-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“EBITDA” means the sum of (a) net income or deficit, as the case may be
(excluding extraordinary gains, the write up of any asset or any gain realized
upon the sale of an asset and excluding any extraordinary, non-cash losses, the
write down of any asset and the loss realized upon the sale of any asset),
(b) total interest expense (including non-cash interest), (c) depreciation and
amortization expense, (d) income or franchise taxes, federal, state or local,
(e) non-recurring fees and expenses incurred in connection with any investment,
disposition or acquisition permitted by this Agreement or any issuance of equity
interests or incurrence or early extinguishment of Indebtedness, or refinancing
transactions or other modification of any debt instrument, in each case
permitted herein, (f) non-cash compensation charges, including any such charges
resulting from stock options, stock appreciation rights, restricted stock grants
or other equity incentive programs, (g) to the extent actually reimbursed,
expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with Permitted Acquisitions, and (h) purchase accounting
adjustments in connection with Permitted Acquisitions. For any period of
calculation, EBITDA shall be adjusted to give effect to any acquisition, sale or
other disposition of any operation or business (or any portion thereof) during
the period of calculation as if such acquisition, sale or other disposition
occurred on the first day of such period of calculation.
 
“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, without limitation, any such
provisions under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with Borrower
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of provisions relating to Section 412 of the IRC).
 
“ERISA Event” means, with respect to Borrower, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (a) a Reportable Event;
(b) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (c) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (e) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (f) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (g) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (h) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (i) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (j) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (k) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.
 
 
-63-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Everest Acquisition” means the acquisition by Borrower of substantially all of
the stock of Everest Broadband, Inc. pursuant to that certain Purchase and Sale
Agreement by and among Everest Broadband, Inc., the equity holders of Everest
Broadband, Inc. and Borrower dated December 6, 2007.
 
“Everest Material Adverse Change” means any fact, event, series of events,
change, effect or circumstance that has or is reasonably likely to have a
material adverse effect on the business, assets, properties, condition
(financial or otherwise) or results of operations of Everest Broadband, Inc. and
its Subsidiaries, taken as a whole; provided, however, that in no event shall
any of the following constitute an Everest Material Adverse Change: (a) any
fact, event, series of events, change, effect or circumstance resulting from or
relating to changes in economic or financial conditions generally (except to the
extent that such change has had, or is reasonably likely to have, a
disproportionate negative effect on Everest Broadband, Inc. and its
Subsidiaries, taken as a whole, relative to other Persons in their industry);
(b) any fact, event, series of events, change, effect or circumstance that
affects their industry generally (except to the extent that such fact, event,
series of events, change, effect or circumstance has had, or is reasonably
likely to have, a disproportionate negative effect on Everest Broadband, Inc.
and its Subsidiaries, taken as a whole, relative to other Persons in their
industry); (c) any fact, event, series of events, change, effect or circumstance
resulting from or relating to the public announcement of the Everest
Acquisition; and (d) the engagement by the United States in hostilities or the
escalation thereof, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence or the escalation of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States (except to the extent that such event or
condition has had, or is reasonably likely to have, a disproportionate negative
effect on Everest Broadband, Inc. and its Subsidiaries, taken as a whole,
relative to other Persons in their industry).
 
“Facility” and “Facilities” mean, respectively, each of the Term Loan Facility,
the Swingline Facility and the Revolving Loan Facility and, collectively, both
of the Term Loan Facilities, the Swingline Facility and the Revolving Loan
Facility.
 
“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.
 
“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69, as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.
 
 
-64-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.
 
“Governmental Authority” means any nation, province, or state or any political
subdivision of any of the foregoing, and any government or any Person exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing, including the
FCC and any PUC.
 
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
Borrower or any Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by Borrower in good faith.
 
“Indebtedness” as applied to any Person, means, without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases or other capitalized agreements that is properly classified as
a liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due; (v)
all indebtedness secured by any Lien on any property or asset owned or held by
that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, but
only to the extent of the fair value of such property or asset; (vi) fixed rate
hedging obligations that are due (after giving effect to any period of grace or
notice requirement applicable thereto) and remain unpaid; (viii) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements (other than reimbursement obligations, which are not due and
payable on such date, in respect of documentary letters of credit issued to
provide for the payment of goods and services in the ordinary course of
business); (ix) obligations under partnership, organizational or other
agreements to fund capital contributions or other equity calls with respect to
any Person or investment, or to redeem, repurchase or otherwise make payments in
respect to capital stock or other securities of such Person and (x) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (i) through (ix) above.
 
 
-65-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Interest Coverage Ratio” means the ratio derived by dividing (i) EBITDA
(excluding, for the period from and including the Amendment Date and through and
including May 31, 2008, EBITDA related to the wireless business of Borrower) by
(ii) total interest expense (excluding (A) for the period from and including the
Amendment Date and through and including May 31, 2008, interest expense on the
Term Loan B, and (B) interest expense attributable to Indebtedness repaid by the
seller or otherwise in connection with a Permitted Acquisition, but including
for the applicable calculation period prior to the date of any such Permitted
Acquisition, pro forma interest expense on any Indebtedness incurred to finance
all or a portion of the purchase price for such Permitted Acquisition based on
the principal amount of such Indebtedness on the date of such Permitted
Acquisition and the rate of interest thereon on such date), in each case for the
then most recently completed four fiscal quarters.
 
“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any beneficial interest in, including
stock, partnership interest or other equity securities of, any other Person,
other than trade associations and similar organizations purchased or acquired in
the ordinary course of business; and (ii) any direct or indirect loan, advance,
guarantee, assumption of liability or other obligation of liability, or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.
 
“Issuing Lender” means CoBank, or any other Lender designated from time to time
by Administrative Agent or Borrower (and subject to such Lender’s acceptance of
such designation), in such Lender’s capacity as an issuer of Letters of Credit
hereunder.
 
“Lead Arranger” means CoBank in its capacity as Lead Arranger.
 
 
-66-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Lender” or “Lenders” means one or more of the banks or other financial
institutions identified as Lenders in the first paragraph of this Agreement and
their successors and permitted assigns pursuant to Subsection 8.1.
 
“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to Issuing Lender consisting of (a) the
amount available to be drawn or which may become available to be drawn; (b) all
amounts which have been paid and made available by Issuing Lender to the extent
not reimbursed by Borrower, whether by the making of a Revolving Loan or
otherwise; and (c) all accrued and unpaid interest, fees and expenses with
respect thereto. In the case of any Letter of Credit that is issued in a
currency other than United Stated Dollars, the corresponding Letter of Credit
Liability shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such Letter of
Credit.
 
“Leverage Ratio” means, for any period, the ratio derived by dividing all
Indebtedness as of the last day of the applicable period (excluding, for the
period from and including the Amendment Date and through and including May 31,
2008, the Term Loan B) by EBITDA (excluding, for the period from and including
the Amendment Date and through and including May 31, 2008, EBITDA related to the
wireless business of Borrower), in each case as determined for the immediately
preceding four fiscal quarters.
 
“LIBOR” means the rate (rounded upward to the nearest sixteenth and adjusted for
reserves required on Eurocurrency Liabilities (as defined in Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended) for banks subject to such Regulation D or required by any other
federal law or regulation) quoted by the British Bankers Association at 11:00
a.m. London time two Banking Days before the commencement of the Interest Period
for the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by Borrower, as published by Bloomberg or another
major information vendor listed on British Bankers Association’s official
website.
 
“LIBOR Loans” means Loans (excluding Swingline Loans) accruing interest at rates
determined by reference to the LIBOR.
 
“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).
 
“Licenses” means any material telephone, long distance, cellular telephone,
microwave, personal communications or other telecommunications or similar
license, authorization, waiver, certificate of compliance, franchise, approval
or permit, whether for the acquisition, construction or operation of any
Telecommunications System, granted or issued by the FCC or any applicable PUC
and held by Borrower or any of its Subsidiaries.
 
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.
 
 
-67-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Loan” or “Loans” means an advance or advances under the Term Loan Commitments,
the Revolving Loan Commitment and the Swingline Loan Commitment.
 
“Loan Commitment” or “Loan Commitments” mean, respectively, each of the Term
Loan Commitments, the Revolving Loan Commitment and the Swingline Loan
Commitment and collectively, the Term Loan Commitments, the Revolving Loan
Commitment and the Swingline Loan Commitment.
 
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, any
Related Interest Rate Agreement and all other instruments, documents and
agreements executed and delivered concurrently herewith or at any time hereafter
to or for the benefit of Administrative Agent in connection with the Loans and
other transactions contemplated by this Agreement, all as amended, supplemented
or modified from time to time.
 
“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
and its Subsidiaries, taken as a whole, or (ii) the material impairment of the
ability of Borrower or any of its Subsidiaries to perform its obligations under
any Loan Document to which it is a party or of Administrative Agent to enforce
any Loan Document or collect any of the Obligations. In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.
 
“Material Contracts” means (a) any contract or any other agreement, written or
oral, of Borrower or any of its Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $1,000,000 per annum, and (b) any
other contract or agreement, written or oral, of Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect; provided, however, that any (i) vendor contract
or (ii) contract or agreement which is terminable by a party other than Borrower
or any of its Subsidiaries without cause upon notice of 95 days or less shall
not be considered a Material Contract.
 
“Multi-employer Plan” means a Multi-employer plan as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes, is making,
made, or was at any time during the current year or the immediately preceding 6
years obligated to make contributions.
 
“Net Proceeds” means cash proceeds received by Borrower or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (i) the costs of such sale,
lease, transfer or other disposition (including taxes attributable to such sale,
lease or transfer) and (ii) amounts applied to repayment of Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed.
 
“Note” or “Notes” means one or more of the Term Loan Notes, the Revolving Notes
and the Swingline Notes.
 
 
-68-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of December 9, 1998, between Borrower and the purchasers listed on Schedule A
thereto, as supplemented by that certain Supplement to Note Purchase Agreement,
dated as of March 13, 2003, between Borrower and the purchasers listed on
Schedule A thereto, and as further amended, supplemented, modified, extended or
restated from time to time.
 
“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owed to Administrative Agent or any Lender
(or an Affiliate of a Lender party to a Related Interest Rate Agreement) under
the Loan Documents including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest, all reimbursement obligations in
respect of any Letters of Credit and all fees, costs and expenses thereunder,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a proceeding under the Bankruptcy Code by or against
Borrower or any of its Subsidiaries.
 
“Overnight LIBOR” with respect to any Swingline Loans, the per annum rate of
interest most recently announced within CoBank at its principal office in
Denver, Colorado as its Overnight LIBOR Rate, with the understanding that
CoBank’s Overnight LIBOR is one of its base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as CoBank may
designate. CoBank shall base its determination of the Overnight LIBOR upon such
offers for deposits on or other market indicators of the interbank market as
CoBank in its discretion deems appropriate, and the Overnight LIBOR available to
Borrower hereunder shall be adjusted by CoBank for reserves required on
Eurocurrency Liabilities (as defined in Regulation D as promulgated by the Board
of Governors of the Federal Reserve System, 12 CFR Part 204, as amended). Any
change in the Overnight LIBOR shall become effective on the date on which each
such change in the Overnight LIBOR is announced within CoBank.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower or an ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.
 
“Permitted Encumbrances” means the following:
 
(1) Liens for taxes, assessments or other governmental charges not yet due and
payable unless the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained in accordance with GAAP;
 
(2) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than 90 days delinquent or which are being
contested in good faith; provided that a reserve or other appropriate provision
shall have been made therefor;
 
 
-69-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security (other than any Lien imposed by the Employee Retirement Income
Security Act of 1974 or any rule or regulation promulgated thereunder), or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
 
(4) deposits, in an aggregate amount not to exceed $1,000,000, made in the
ordinary course of business to secure liability to insurance carriers or others;
 
(5) any attachment or judgment Lien not constituting an Event of Default under
Subsection 6.1(H);
 
(6) easements, rights of way, restrictions and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of Borrower or any of its Subsidiaries;
 
(7) Liens in favor of CoBank as set forth in Subsection 2.7;
 
(8) Liens securing purchase money security agreements and capital leases
permitted under Subsection 3.1(G), provided that such Liens do not encumber any
property other than the items purchased with the proceeds of such Indebtedness
or leased pursuant to such Indebtedness and such liens do not secure any amounts
other than amounts necessary to purchase or lease such items; and
 
(9) other Liens securing Priority Debt of Borrower or any Subsidiary not
otherwise permitted by this definition of Permitted Encumbrances, provided that
Priority Debt incurred after December 8, 1998 does not exceed (i) until the
Indebtedness owing by Borrower under the Note Purchase Agreement (and any debt
securities issued thereunder) is repaid in full, 15% of Consolidated Net Worth
as of the most recently completed fiscal quarter of Borrower and (ii) after the
Indebtedness owing by Borrower under the Note Purchase Agreement (and any debt
securities issued thereunder) is repaid in full, 10% of Consolidated Net Assets
as of the most recently completed fiscal quarter of Borrower.
 
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).
 
 
-70-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower or an ERISA Affiliate sponsors or maintains or to which any
Borrower or an ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.
 
“Priority Debt” means (without duplication) the sum of (a) unsecured
Indebtedness of the Subsidiaries other than Indebtedness owing to Borrower or
any other Subsidiary and (b) Indebtedness of Borrower and its Subsidiaries
secured by a Lien described in clause (9) of the definition of Permitted
Encumbrances.
 
“Pro Rata Share” means (i) with respect to matters relating to each Facility,
the percentage obtained by dividing (a) the commitment of a Lender under such
facility by (b)  the total commitment of all Lenders under such Facility and
(ii) with respect to all other matters, the percentage obtained by dividing
(a) the total commitments of a Lender under all of the Facilities (b) the
aggregate total commitments of all Lenders, in either case as such percentage
may be adjusted by assignments and participations permitted pursuant to
Subsection 8.1; provided, however, if the commitment under a Facility is
terminated pursuant to the terms hereof, in lieu of commitments, the calculation
of clauses (i) and (ii) above, as they relate to or include such Facility, shall
be based on the aggregate amount of a Lender’s outstanding loans related to such
Facility and the aggregate amount of all outstanding loans related to such
Facility.
 
“PUC” means any state, provincial or other local regulatory agency or body that
exercises jurisdiction over the rates or services or the ownership, construction
or operation of any Telecommunications System or over Persons who own, construct
or operate a Telecommunications System, in each case by reason of the nature or
type of the business subject to regulation and not pursuant to laws and
regulations of general applicability to Persons conducting business in any such
jurisdiction.
 
“Related Interest Rate Agreement” means any interest rate swap, hedge, cap,
collar or similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates and will also include any arrangement that
Lenders, in their sole discretion, may offer to Borrower to effectively fix the
interest rate applicable to any portions of the Loans.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
“Requisite Lenders” means any Lender or Lenders who have in the aggregate Pro
Rata Shares greater than 50.00%; provided that the Pro Rata Share of any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.
 
“Restricted Investment” means all Investments except (i) property to be used in
the ordinary course of business; (ii) current assets arising from the sale of
goods and services in the ordinary course of business; (iii) Investments in one
or more Subsidiaries or any Person that concurrently becomes a Subsidiary; (iv)
Investments existing on December 9, 1998; (v) Investments in obligations,
maturing within one year, issued by or guaranteed by the United States of
America or an agency thereof; (vi) Investments in municipal securities, maturing
within one year, which are rated in one of the top two ratings classifications
by at least one national rating agency; (vii) Investments in certificates of
deposit or banker’s acceptances issued by Bank of America or other commercial
banks which are rated in one of the top two rating classifications by at least
one national rating agency; (viii) Investments in commercial paper, maturing
within 270 days, rating in one of the top two rating classifications by at least
one national rating agency; and (ix) Investments in money market instrument
programs which are classified as current assets in accordance with GAAP.
 
 
-71-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Restricted Junior Payment” means: (i) any dividend or other distribution,
direct or indirect, on account of any equity interest in Borrower, including any
shares of any class of stock of Borrower now or hereafter outstanding, except a
dividend payable solely in shares of a class of stock to the holders of that
class; (ii) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any equity interest in Borrower, including any shares of any class of stock of
Borrower now or hereafter outstanding; (iii) any payment or prepayment of
interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Indebtedness subject to subordination provisions for the benefit of
Administrative Agent and Lenders unless expressly permitted by such
subordination provisions and Administrative Agent and Requisite Lenders have
consented in writing to such provisions; and (iv) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any equity interest in Borrower, including any shares of any class of
stock of Borrower now or hereafter outstanding.
 
“Revolving Loan” or “Revolving Loans” means an advance or advances under the
Revolving Loan Commitment.
 
“Revolving Loan Commitment” means, initially, $60,000,000, as such amount is
reduced from time to time as provided in this Agreement.
 
“Revolving Loan Expiration Date” means the earlier of (i) the suspension
(subject to reinstatement) of the Lenders’ obligations to make Loans pursuant to
Subsection 6.2, (ii) the acceleration of the Obligations pursuant to Subsection
6.3 or (iii) May 1, 2012.
 
“Revolving Loan Facility” means, the revolving loan credit facility extended to
Borrower pursuant to Subsection 1.1(C).
 
“Revolving Note” or “Revolving Notes” means one or more of the notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, restatements, renewals or extensions of any such notes, in
whole or in part.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof.
 
 
-72-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Swingline Facility” means the working capital loan facility extended to
Borrower pursuant to Subsection 1.1(D).
 
“Swingline Lender” means CoBank, and its successors and permitted assigns under
the Swingline Loan Commitment pursuant to Subsection 8.1.
 
“Swingline Loan Commitment” means, initially $20,000,000, as such amount is
reduced from time to time as provided in this Agreement.
 
“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.
 
“Swingline Note” or “Swingline Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(E), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.
 
“Telecommunications System” means a telephone, long distance, internet, data
services, video and satellite services, wireless telecommunications, telephone
directories, fiber and cable leasing, telecommunications equipment, including
hand sets, rental, leasing, installation, selling or maintenance system or
business and shall include a microwave system or a paging system operated in
connection with (and in the same general service area as) any of the foregoing
systems, and businesses related thereto.
 
“Term Loan A ” means the Loan under the Term Loan A Commitment.
 
“Term Loan A Availability Period” means the period beginning with the Amendment
Date and ending on May 31, 2008.
 
“Term Loan A Commitment” means $120,000,000, as such amount is reduced from time
to time as provided in this Agreement.
 
“Term Loan A Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(A).
 
“Term Loan A Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) May 1, 2012.
 
“Term Loan A Note” or “Term Loan A Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.
 
“Term Loan B ” means the Loan under the Term Loan B Commitment.
 
“Term Loan B Commitment” means $60,000,000, as such amount is reduced from time
to time as provided in this Agreement.
 
“Term Loan B Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B).
 
 
-73-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications
 
“Term Loan B Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) February 12, 2009.
 
“Term Loan B Note” or “Term Loan B Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.
 
“Term Loan Commitments” means the Term Loan A Commitment and the Term Loan B
Commitment.
 
“Term Loan Facilities” means the Term Loan A Facility and the Term Loan B
Facility.
 
“Term Loan Maturity Date” means the Term Loan A Maturity Date and the Term Loan
B Maturity Date, as applicable to the respective Term Loan Facility.
 
“Term Loan Note” or “Term Loan Notes” means, collectively, the Term Loan A Notes
and the Term Loan B Notes.
 
“Term Loans” means the Term Loan A and the Term Loan B.
 
“Wireless Sale” means the Borrower’s sale of substantially all of its wireless
business assets to Cellco Partnership, a Delaware general partnership doing
business as Verizon Wireless (“Verizon”), pursuant to that certain Asset
Purchase Agreement dated January 18, 2008 among SureWest Wireless, West Coast
PCS LLC, Verizon and Borrower.
 
10.2. Other Definitional Provisions. References to “Sections,” “Subsections,”
“Exhibits” and “Schedules” shall be to Sections, Subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in Subsection 10.1 may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, “hereof,” “herein,” “hereto,” “hereunder” and the
like mean and refer to this Agreement as a whole and not merely to the specific
section, paragraph or clause in which the respective word appears; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation”; references to agreements and
other contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations. 
 
 
-74-

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement/SureWest Communications



Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

        SUREWEST COMMUNICATIONS  
   
   
    By:   /s/ Steven C. Oldham  

--------------------------------------------------------------------------------

Steven C. Oldham   President and Chief Executive Officer

 


 


 
 
 
[Signatures Continued on Following Page]


 
 
 

--------------------------------------------------------------------------------

 
 




[Signatures Continued from Previous Page]









 
COBANK, ACB
 
By:  /s/ Ted
Koerner                                                              
Ted Koerner
Managing Director







 
 

--------------------------------------------------------------------------------

 
 